Exhibit 10.1

 

EXECUTION VERSION

 

 

 

2015 CREDIT AGREEMENT

dated as of January 30, 2015

between

FRP HOLDINGS, INC.
as Borrower

and

WELLS FARGO BANK, N.A.
as Lender

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

Page

Article 1 DEFINITIONS; CONSTRUCTION 1     Section 1.1 Definitions. 1 Section 1.2
Classifications of Loans and Borrowings. 15 Section 1.3 Accounting Terms and
Determination. 15 Section 1.4 Terms Generally. 15       Article 2 AMOUNT AND
TERMS OF THE REVOLVING COMMITMENT 16     Section 2.1 General Description of
Facility. 16 Section 2.2 Revolving Loans. 16 Section 2.3 Procedure for
Borrowings. 16 Section 2.4 Reserved. 16 Section 2.5 Loan Management Service. 16
Section 2.6 Funding of Borrowings. 17 Section 2.7 Interest Elections. 17 Section
2.8 Optional Reduction and Termination of Revolving Commitment. 18 Section 2.9
Repayment of Loans. 18 Section 2.10 Evidence of Indebtedness. 18 Section 2.11
Optional Prepayments. 19 Section 2.12 Interest on Loans. 19 Section 2.13 Fees.
20 Section 2.14 Computation of Interest and Fees. 21 Section 2.15 Inability to
Determine Interest Rates. 21 Section 2.16 Illegality. 21 Section 2.17 Increased
Costs. 22 Section 2.18 Funding Indemnity. 23 Section 2.19 Taxes. 23 Section 2.20
Payments Generally. 24 Section 2.21 Mitigation of Obligations. 24 Section 2.22
Letter of Credit Commitment. 25 Section 2.23 Procedure for Issuance and
Reimbursement of Letters of Credit. 25 Section 2.24 Increased Cost. 25 Section
2.25 Obligations Absolute. 26 Section 2.26 Letter of Credit Documents. 27      
Article 3 CONDITIONS PRECEDENT TO LOANS 27     Section 3.1 Conditions To
Effectiveness. 27 Section 3.2 Each Credit Event. 28      

i

 

 

Article 4 REPRESENTATIONS AND WARRANTIES 29     Section 4.1 Existence; Power. 29
Section 4.2 Organizational Power; Authorization. 29 Section 4.3 Governmental
Approvals; No Conflicts. 29 Section 4.4 Financial Statements. 30 Section 4.5
Litigation and Environmental Matters. 30 Section 4.6 Compliance with Laws and
Agreements. 30 Section 4.7 Investment Company Act, Etc. 31 Section 4.8 Taxes. 31
Section 4.9 Margin Regulations. 31 Section 4.10 ERISA. 31 Section 4.11 Ownership
of Property. 31 Section 4.12 Disclosure. 32 Section 4.13 Labor Relations. 32
Section 4.14 Subsidiaries. 32 Section 4.15 Legal Name. 32 Section 4.16 No
Restrictions on Dividends. 33 Section 4.17 Solvency. 33 Section 4.18 Insurance.
33 Section 4.19 Outstanding Indebtedness. 33       Article 5 AFFIRMATIVE
COVENANTS 33     Section 5.1 Financial Statements and Other Information. 33
Section 5.2 Notices of Material Events. 35 Section 5.3 Existence; Conduct of
Business. 35 Section 5.4 Compliance with Laws, Etc. 35 Section 5.5 Payment of
Obligations. 36 Section 5.6 Books and Records. 36 Section 5.7 Visitation,
Inspection, Etc. 36 Section 5.8 Maintenance of Properties; Insurance. 36 Section
5.9 Use of Proceeds. 36 Section 5.10 Additional Subsidiaries. 37 Section 5.11
Deposit Relationship. 37       Article 6 FINANCIAL COVENANTS 37     Section 6.1
Leverage Ratio. 37 Section 6.2 Fixed Charge Coverage Ratio. 37 Section 6.3
Tangible Net Worth. 38       Article 7 NEGATIVE COVENANTS 38     Section 7.1
Indebtedness. 38 Section 7.2 Negative Pledge. 38 Section 7.3 Fundamental
Changes. 40 Section 7.4 Investments, Loans, Etc. 40 Section 7.5 Restricted
Payments. 41

ii

 

 

Section 7.6 Sale of Assets. 42 Section 7.7 Transactions with Affiliates. 42
Section 7.8 Restrictive Agreements. 42 Section 7.9 Sale and Leaseback
Transactions. 43 Section 7.10 Hedging Agreements. 43 Section 7.11 Amendment to
Material Documents. 43 Section 7.12 Permitted Subordinated Indebtedness. 43
Section 7.13 Accounting Changes. 44 Section 7.14 Name Changes. 44       Article
8 EVENTS OF DEFAULT 44     Section 8.1 Events of Default. 44       Article 9
RESERVED 46       Article 10 MISCELLANEOUS 47     Section 10.1 Notices. 47
Section 10.2 Waiver; Amendments. 48 Section 10.3 Expenses; Indemnification. 48
Section 10.4 Successors and Assigns. 49 Section 10.5 Governing Law;
Jurisdiction; Consent to Service of Process. 50 Section 10.6 ARBITRATION. 51
Section 10.7 Right of Setoff. 53 Section 10.8 Counterparts; Integration. 53
Section 10.9 Survival. 53 Section 10.10 Severability. 54 Section 10.11
Confidentiality. 54 Section 10.12 Interest Rate Limitation. 54 Section 10.13 US
PATRIOT Act Notice. 55

 

Schedules           Schedule 4.5 - Environmental Matters Schedule 4.14 -
Subsidiaries Schedule 7.4 - Existing Investments       Exhibits          
Exhibit A - Revolving Credit Note Exhibit B - Reserved Exhibit C - Form of
Subsidiary Guarantee Agreement with Schedule I and Annex I thereto Exhibit D -
Form of Indemnity, Subrogation and Contribution Agreement with Schedule I and
Annex I thereto Exhibit 2.3 - Notice of Revolving Borrowing Exhibit 2.7 - Notice
of Continuation/Conversion Exhibit 3.1(b)(iv) - Form of Secretary’s Certificate
     

iii

 

 

Exhibit 3.1(b)(vii) - Form of Officer’s Certificate Exhibit 3.1(c) - Issued and
Outstanding Letters of Credit Exhibit 7.1(j) - Unencumbered Commercial
Properties       Annexes           Annex I - Captive Investment Policy Statement
     

iv

 

 

2015 CREDIT AGREEMENT

THIS 2015 CREDIT AGREEMENT (this “Agreement”) is made and entered into as of
January 30, 2015, by and among FRP HOLDINGS, INC., a Florida corporation (the
“Borrower”) and WELLS FARGO BANK, N.A. (the “Lender”).

W I T N E S S E T H:

WHEREAS, Patriot Transportation, Inc. (formerly known as Patriot Transportation
Holding, Inc.) and Lender are parties to a 2012 Amended and Restated Credit
Agreement dated as of December 21, 2012, as amended (the “Original Credit
Agreement”); and

WHEREAS, the board of directors of Patriot Transportation, Inc., has adopted a
plan of reorganization pursuant to which, among other things, Patriot
Transportation, Inc., is split into two public companies, Patriot Transportation
Holding, Inc., and the Borrower; and

WHEREAS, the Borrower has requested, and Bank has agreed to extend to Borrower,
a revolving credit facility in the principal amount of $20,000,000, all as more
fully set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower and the Lender agree as follows:

Article 1

DEFINITIONS; CONSTRUCTION

Section 1.1

Definitions. In addition to the other terms defined herein, the following terms
used herein shall have the meanings herein specified (to be equally applicable
to both the singular and plural forms of the terms defined):

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.

“Applicable Margin” shall mean the respective number of basis points per annum
designated below determined based on the Borrower’s Leverage Ratio:

LEVEL Leverage
Ratio Applicable Margin
(basis points per annum)     Base Rate LIBOR1 Commitment
Fee I >=.45 to .55 140.0 190.0 25.0 II >=.35 to <.45 105.0 165.0 20.0 III <.35
65.0 140.0 15.0

 

 __________

1Applies to both Daily One Month LIBOR Loans or Eurodollar Loans.

 

1

 



; provided, however, that adjustments, if any, to the Applicable Margin based on
changes in the Borrower’s Leverage Ratio as set forth above shall be calculated
by the Lender quarterly, based upon the Borrower’s quarterly financial
statements, on a rolling four quarter basis, and shall become effective (each an
“Interest Rate Change Date”), (i) if interest is based on the Base Rate, on the
third Day after the Lender receives the Covenant Compliance Certificate and/or
the financial statements reflecting such change in the Borrower’s Leverage Ratio
or (ii) if interest is based on LIBOR, on the first Day of the Interest Period
following the Interest Period that the Lender receives the Covenant Compliance
Certificate and/or the financial statements reflecting such change in the
Borrower’s Leverage Ratio; and provided, further, however, if the Borrower shall
fail to deliver any such Covenant Compliance Certificate or financial statements
within the time period required pursuant to this Agreement, then the Applicable
Margin shall be at Level I until the appropriate Covenant Compliance Certificate
or financial statements, as the case may be, are so delivered. The Applicable
Margin as of the Closing Date shall be at [Level III].

“Available Amount” means on the calculation date, the maximum amount available
to be drawn under any Letter of Credit.

“Availability Period” shall mean the period from the Closing Date to the
Commitment Termination Date.

“Bank Products” shall mean any of the following services provided to Borrower by
Lender (or any Affiliate of a Lender): (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
(b) card services, including credit cards (including purchasing cards and
commercial cards), prepaid cards, including payroll, stored value and gift
cards, merchant services processing, and debit card services and (c) Hedging
Agreements entered into with Lender (or an Affiliate of Lender).

“Base Rate” shall mean at any time the Federal Funds Rate plus 0.5% per annum.

“Base Rate Loan” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, bears interest at a
rate determined by reference to the Base Rate.

“Borrower” shall have the meaning in the introductory paragraph hereof.

 

2

 

 

“Borrowing” shall mean a borrowing consisting of Loans of the same Type, made,
converted or continued on the same date and in the case of Eurodollar Loans, as
to which a single Interest Period is in effect.

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the Securities and Exchange Commission
thereunder in effect on the date hereof), (b) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or “group”
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of thirty percent (30%) or more of the outstanding shares of the voting stock of
the Borrower; or (c) occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the current board of directors or (ii) appointed by directors so
nominated.

“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by the Lender (or for purposes of Section 2.17(b) or Section
2.24, by the Lender’s holding company, if applicable) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Closing Date” shall mean January 30, 2015.

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

“Commitment Termination Date” shall mean the earliest of (i) December 1, 2019,
(ii) the date on which the Revolving Commitment is terminated pursuant to
Section 2.8 or (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

“Consolidated Current Maturities of Long Term Debt” shall mean the portion of
Consolidated Long Term Debt of the Borrower and its Subsidiaries, on a
consolidated basis determined in accordance with GAAP, paid during the twelve
(12) month period ending on the last day of the month prior to the date as of
which said determination is to be made, but excluding any amounts paid during
such period in respect of Consolidated Long Term Debt that was not in default
and which was voluntarily prepaid by the Borrower and its Subsidiaries.

 

3

 

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period plus (b) to the extent deducted in determining Consolidated Net Income
for such period, (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, and (iii) depreciation, depletion and amortization determined on a
consolidated basis in accordance with GAAP in each case for such period.

“Consolidated Income Tax Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the aggregate of all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings paid in cash to any Governmental
Authority.

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) total cash interest expense, including without
limitation the interest component of any payments in respect of Capital Leases
Obligations capitalized or expensed during such period (whether or not actually
paid during such period) plus (ii) the net amount payable (or minus the net
amount receivable) under Hedging Agreements during such period (whether or not
actually paid or received during such period).

“Consolidated Long Term Debt” shall mean, for any period, all Indebtedness of
the Borrower and its Subsidiaries, or any portion thereof, determined on a
consolidated basis and in accordance with GAAP, the maturity of which extends
beyond twelve (12) months from the date of calculation of Consolidated Long Term
Debt.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses, (ii)
any gains attributable to write-ups of assets, (iii) any equity interest of the
Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary and (iv) any income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Subsidiary on the date that such Person’s
assets are acquired by the Borrower or any Subsidiary.

“Consolidated Net Worth” shall mean, as of any date, the total assets of the
Borrower and its Subsidiaries that would be reflected on the Borrower’s
consolidated balance sheet as of such date prepared in accordance with GAAP,
after eliminating all amounts properly attributable to minority interests, if
any, in the stock and surplus of Subsidiaries, minus the sum of (i) the total
liabilities of the Borrower and its Subsidiaries that would be reflected on the
Borrower’s consolidated balance sheet as of such date prepared in accordance
with GAAP and (ii) the amount of any write-up in the book value of any assets
resulting from a revaluation thereof or any write-up in excess of the cost of
such assets acquired reflected on the consolidated balance sheet of the Borrower
as of such date prepared in accordance with GAAP.

“Consolidated Total Capital” shall mean, as of any date of determination with
respect to the Borrower, the sum of (i) Consolidated Total Debt and (ii)
Consolidated Net Worth.

 

4

 

 

“Consolidated Total Debt” shall mean, as of any date of determination, all
Indebtedness of the Borrower and its Subsidiaries that would be reflected on a
consolidated balance sheet of the Borrower prepared in accordance with GAAP as
of such date.

“Control” shall mean the power, directly or indirectly, either to (i) vote five
percent (5%) or more of securities having ordinary voting power for the election
of directors (or persons performing similar functions) of a Person or (ii)
direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
The terms “Controlling,” “Controlled by,” and “under common Control with” have
meanings correlative thereto.

“Covenant Compliance Certificate” shall mean a certificate in such form as may
be acceptable to the Lender, containing all the financial covenants and ratios
with which the Borrower is required to comply during the term of this Agreement
and containing calculations reflecting whether or not the Borrower is in
compliance with each such financial covenant or ratio.

“Daily One Month LIBOR” means for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.

“Daily One Month LIBOR Loan” when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to Daily One Month LIBOR.

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Default Interest” shall have the meaning set forth in Section 2.12(b).

“Designated Account” shall mean the demand deposit operating account of Borrower
designated as the account to be used for the debit or credit of funds in
connection with the Loan Management Service pursuant to Section 2.5 or for the
funding of Revolving Loan advances pursuant to Section 2.6.

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

5

 

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the LIBOR.

“Event of Default” shall have the meaning provided in Article 8.

“Excluded Taxes” shall mean with respect to the Lender or any other recipient of
any payment to be made by or on account of any obligation of the Borrower
hereunder, (a) income or franchise taxes imposed on (or measured by) its net
income by the United States of America, or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of the Lender, in which its applicable lending office is located
and (b) any branch profits taxes imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which the Borrower is located.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/8th of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers for the immediately preceding
day, as published by the Federal Reserve Bank of New York; provided that if no
such rate is so published on any day, then the Federal Funds Rate for such day
shall be the rate most recently published.

 

6

 

 

“Fixed Charge Coverage Ratio” shall mean, for any period of four consecutive
fiscal quarters of the Borrower, the ratio of (a) Consolidated EBITDA for such
period less Consolidated Income Tax Expenses to (b) the sum of Consolidated
Interest Expense plus Consolidated Current Maturities of Long Term Debt for such
period.

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which the Guarantee is made or,
if not so stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Guarantors” shall mean Florida Rock Properties, Inc., FRP Maryland, Inc., and
FRP Development Corp., and any future Subsidiary which is required pursuant to
Section 5.10 to become a Guarantor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

7

 

 

“Hedging Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, and (x)
Off-Balance Sheet Liabilities. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnity and Contribution Agreement” shall mean the 2015 Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit D,
among the Borrower, the Subsidiary Loan Parties and the Lender.

“Interest Period” means a period commencing on a New York Business Day and
continuing for one month, two months, three months or six months, as designated
by Borrower in accordance with the applicable provisions of Article 2, during
which all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided however, that (i) if the day
after the end of any Interest Period is not a New York Business Day (so that a
new Interest Period could not be selected by Borrower to start on such day),
then such Interest Period shall continue up to, but shall not include, the next
New York Business Day after the end of such Interest Period, unless the result
of such extension would be to cause any immediately following Interest Period to
begin in the next calendar month in which event the Interest Period shall
continue up to, but shall not include, the New York Business Day immediately
preceding the last day of such Interest Period, and (ii) no Interest Period
shall extend beyond the scheduled maturity date hereof.

“Lender” shall have the meaning assigned to such term in the opening paragraph
of this Agreement.

 

8

 

 

“Letter of Credit” shall mean any standby letter of credit (or at the Lender’s
discretion, any documentary letter of credit) issued by the Lender pursuant to
Section 2.22 hereof, as it may be modified from time to time. The term “Letter
of Credit” shall not include any letters of credit issued by the Lender other
than pursuant to this Agreement.

“Letter of Credit Documents” shall mean such applications and other agreements
as the Lender may require in connection with the issuance of a Letter of Credit,
as they may be modified from time to time.

“Letter of Credit Exposure” shall mean the aggregate Available Amount of all
outstanding Letters of Credit as to which the Lender is obligated to make
Revolving Loan advances pursuant to Section 2.23.

“Letter of Credit Notice” shall have the meaning set forth in Section 2.23.

“Leverage Ratio” shall mean, as of any date of determination with respect to the
Borrower, the ratio of (i) Consolidated Total Debt as of such date to (ii)
Consolidated Total Capital as of such date.

“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the rate of interest per annum determined by Bank based on the
rate for United States dollar deposits for delivery on the first day of each
Interest Period for a period approximately equal to such Interest Period as
reported on Reuters Screen LIBOR01 page (or any successor page) at approximately
11:00 a.m., London time, two London Business Days prior to the first day of such
Interest Period (or if not so reported, then as determined by Bank from another
recognized source or interbank quotation).

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

“Loan Documents” shall mean, collectively, this Agreement, the Revolving Credit
Note, all Notices of Revolving Borrowing, all Letter of Credit Notices, all
Letter of Credit Documents, the Subsidiary Guarantee Agreement, the Indemnity
and Contribution Agreement, and any and all other instruments, agreements,
documents and writings executed in connection with any of the foregoing, as they
may be modified from time to time.

“Loan Management Service” shall mean Lender’s proprietary automated loan
management program that controls the manner in which funds are transferred
between the Designated Account and the Revolving Loan for credit or debit to the
Revolving Loan, or any successor service or product that performs similar
service.

“Loan Parties” shall mean the Borrower and the Subsidiary Loan Parties.

 

9

 

 

“Loans” shall mean Base Rate Loans, Daily One Month LIBOR Loans, Eurodollar
Loans and/or LOC Loans, or any of them, as the context shall require.

“London Business Day” means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.

“LOC Fee Payment Date” shall mean the last day of each March, June, September
and December and on the Commitment Termination Date.

“LOC Loan” shall have the meaning set forth in Section 2.23.

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
individually or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related, a
material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, liabilities or prospects of
the Borrower and of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Lender under any of the
Loan Documents or (iv) the legality, validity or enforceability of any of the
Loan Documents.

“Material Indebtedness” shall mean Indebtedness (other than the Loans) or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and the Subsidiaries in an aggregate principal amount exceeding
$1,000,000.00. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect to any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“New York Business Day” shall mean any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.

“Notice of Revolving Borrowing” shall have the meaning set forth in Section 2.3.

“Notice of Conversion/Continuation” shall mean the notice given by the Borrower
to the Lender in respect of the conversion or continuation of an outstanding
Borrowing as provided in Section 2.7(b) hereof.

 

10

 

 

“Obligations” shall mean all amounts owing by the Borrower to the Lender
pursuant to or in connection with this Agreement, any other Loan Document or any
Bank Products, including without limitation, all principal, interest (including
any interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), all reimbursement obligations under the Letter
of Credit Documents, fees, expenses, indemnification and reimbursement payments,
costs and expenses (including all reasonable fees and expenses of counsel to the
Lender incurred pursuant to this Agreement or any other Loan Document), whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder, together with all
renewals, extensions, modifications or refinancings thereof.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions which do not create a liability on the balance sheet
of such Person, (iii) any liability of such Person under any so-called
“synthetic” lease transaction or (iv) any obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Participant” shall have the meaning set forth in Section 10.4(b).

“Payment Office” shall mean the office of the Lender located at One Independent
Drive, 25th Floor, Jacksonville, Florida 32202, or such other location as to
which the Lender shall have given written notice to the Borrower.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

“Permitted Encumbrances” shall mean:

(a)

Liens imposed by law for taxes not yet delinquent or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

(b)

statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and other Liens imposed by law created in the ordinary course of
business for amounts not yet due or which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;

(c)

pledges and deposits made in the ordinary course of business in compliance with
workers’ compensation, unemployment insurance and other social security laws or
regulations;

(d)

deposits to secure the performance of bids, trade contracts, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

 

11

 

 

(e)

judgment and attachment Liens not giving rise to an Event of Default or Liens
created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;

(f)

easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or materially interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries taken as a whole; and

(g)

Liens arising under ERISA which could not reasonably be expected to have a
Material Adverse Effect;

provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Investments” shall mean:

(a)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

(b)

commercial paper having the highest rating, at the time of acquisition thereof,
of S&P or Moody’s and in either case maturing within six months from the date of
acquisition thereof;

(c)

certificates of deposit, bankers’ acceptances and time deposits maturing within
180 days of the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States or
any state thereof which has a combined capital and surplus and undivided profits
of not less than $500,000,000.00;

(d)

fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (c) above;

(e)

investments in money market mutual funds that are registered with the SEC and
subject to Rule 2a-7 of the Investment Company Act of 1940 and have a net asset
value of $1.00;

(f)

municipal obligations issued by any state of the United States of America or any
municipality or other political subdivision of any such state rated at least AAA
by S&P, Aaa by Moody’s or AAA by Fitch at the time of purchase; in each case
maturing within one year from the date of acquisition thereof;

 

12

 

 

(g)

fixed income mutual funds that provide next day liquidity and have a duration of
one year or less; and

(h)

with respect to the investments of captive loss funds, investments in accordance
with the investment policy set forth on Annex I.

“Permitted Subordinated Debt” shall mean any Indebtedness of the Borrower or any
Subsidiary (i) that is expressly subordinated to the Obligations on terms
reasonably satisfactory to the Lender, and (ii) that is evidenced by an
indenture or other similar agreement that is in a form reasonably satisfactory
to the Lender.

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of the Borrower or such other representative of the Borrower
as may be designated in writing by any one of the foregoing with the consent of
the Lender; and, with respect to the financial covenants only, the chief
financial officer or the treasurer of the Borrower.

“Restricted Payment” shall have the meaning set forth in Section 7.5.

“Revolving Commitment” shall mean the obligation of the Lender to make Revolving
Loans to or for the account of the Borrower in an aggregate principal amount not
exceeding $20,000,000.

“Revolving Credit Exposure” shall mean, at any time, the sum of the outstanding
principal amount of Revolving Loan plus the Letter of Credit Exposure.

 

13

 

 

“Revolving Credit Note” shall mean a promissory note of the Borrower payable to
the order of the Lender in the principal amount of the Revolving Commitment, in
substantially the form of Exhibit A, as it may be modified from time to time.

“Revolving Loan” shall mean a loan made by the Lender to the Borrower under its
Revolving Commitment, which may either be a Daily One Month LIBOR Loan or a
Eurodollar Loan.

“S&P” shall mean Standard & Poor’s.

“SPE Subsidiary” shall mean a special purpose Subsidiary of the Borrower
established solely for the purpose of owning a parcel of real property for
permanent financing purposes.

“Subordinated Debt Documents” shall mean any indenture, agreement or similar
instrument governing any Permitted Subordinated Debt.

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, Controlled or held, or (ii) that is, as
of such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower. Notwithstanding the foregoing or any other provision
in this Agreement to the contrary, FRP Riverfront I, LLC, a Delaware limited
liability company (“FRP Riverfront”) shall not be deemed to constitute a
Subsidiary of the Borrower for purposes of this Agreement.

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement,
substantially in the form of Exhibit C attached hereto, made by the Subsidiary
Loan Parties in favor of the Lender.

“Subsidiary Loan Party” shall mean any Subsidiary that is not a Foreign
Subsidiary or a SPE Subsidiary.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Type,” when used in reference to a Loan, refers to whether the Loan is a Base
Rate Loan, a Daily One Month LIBOR Loan, or a Eurodollar Loan, and when used in
reference to a Borrowing, refers to whether the Borrowing is a Base Rate
Borrowing, a Daily One Month LIBOR Borrowing, or a Eurodollar Borrowing.

 

14

 

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

Section 1.2

Classifications of Loans and Borrowings.

For purposes of this Agreement, Loans may be classified and referred to by Type
(e.g. a “Eurodollar Loan” or “Base Rate Loan” or “Daily One Month LIBOR Loan”).
Borrowings also may be classified and referred to by Type (e.g. “Eurodollar
Borrowing”).

Section 1.3

Accounting Terms and Determination.

Unless otherwise defined or specified herein, all accounting terms used herein
shall be interpreted, all accounting determinations hereunder shall be made, and
all financial statements required to be delivered hereunder shall be prepared,
in accordance with GAAP as in effect from time to time, applied on a basis
consistent (except for such changes approved by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statement of the Borrower delivered pursuant to Section 5.1(a); provided, that
if the Borrower notifies the Lender that the Borrower wishes to amend any
covenant in Article 6 to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Lender notifies the Borrower that the
Lender wishes to amend Article 6 for such purpose), then the Borrower’s
compliance with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Lender.

Section 1.4

Terms Generally.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. In the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”. Unless the context
requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (iv)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Lender’s principal office, unless otherwise indicated.

 

15

 

 

Article 2

AMOUNT AND TERMS OF THE REVOLVING COMMITMENT

Section 2.1

General Description of Facility.

Subject to and upon the terms and conditions herein set forth, (i) the Lender
hereby establishes in favor of the Borrower a revolving credit facility pursuant
to which the Lender agrees (up to the Revolving Commitment) to make Revolving
Loans to the Borrower in accordance with Section 2.2, and (ii) the Lender agrees
to issue Letters of Credit in accordance with Section 2.22 hereof; provided,
that in no event shall the aggregate principal amount of all outstanding
Revolving Loans plus the aggregate Available Amounts of all outstanding Letters
of Credit exceed at any time the Revolving Commitment from time to time in
effect.

Section 2.2

Revolving Loans.

Subject to the terms and conditions set forth herein, the Lender agrees to make
Revolving Loans to or for the account of the Borrower, from time to time during
the Availability Period, in an aggregate principal amount outstanding at any
time that will not result in the Lender’s Revolving Credit Exposure exceeding
the Revolving Commitment. During the Availability Period, the Borrower shall be
entitled to borrow, prepay and reborrow Revolving Loans in accordance with the
terms and conditions of this Agreement; provided, that the Borrower may not
borrow or reborrow should there exist a Default or Event of Default.

Section 2.3

Procedure for Borrowings.

Provided that Lender has expressly prohibited the Borrower from using the Loan
Management Service, the Borrower shall give Lender written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing substantially in the
form of Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”) (x)
prior to 11:00 a.m. one (1) New York Business Day prior to the requested date of
each Daily One Month LIBOR Borrowing, and (y) prior to 11:00 a.m. three (3)
London Business Days prior to the requested date of each Eurodollar Borrowing.
Each Notice of Revolving Borrowing shall be irrevocable and shall specify: (i)
the aggregate principal amount of such Borrowing, (ii) the date of such
Borrowing (which shall be a New York Business Day), (iii) the Type of such Loan
comprising such Borrowing, and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Borrowing shall consist
entirely of Daily One Month LIBOR Loans or Eurodollar Loans, as the Borrower may
request. The aggregate principal amount of each Eurodollar Borrowing shall be
not less than $100,000.00 or a larger multiple of $50,000.00. At no time shall
the total number of outstanding Borrowings which consist of Eurodollar
Borrowings exceed seven (7).



Section 2.4

Reserved.



16

 

 

Section 2.5

Loan Management Service.

If Lender has separately agreed that Borrower may use the Loan Management
Service, Borrower shall not request and Lender shall no longer honor a Notice of
Revolving Borrowing in accordance with Section 2.3 and all Borrowings will
instead be initiated by Lender and credited to the Designated Account as
Borrowings as of the end of each Business Day in an amount sufficient to
maintain an agreed upon ledger balance in the Designated Account. If Lender
terminates Borrower’s access to the Loan Management Service, Borrower may
continue to request advances as provided in Section 2.3, subject to the other
terms and conditions of this Agreement. Lender shall have no obligation to make
a Revolving Loan advance through the Loan Management Service after the
occurrence of a Default or Event of Default, or in an amount that would result
in the Lender’s Revolving Credit Exposure exceeding the Revolving Commitment as
set forth in Section 2.2 of this Agreement.

Section 2.6

Funding of Borrowings.

If Lender has not separately agreed that Borrower may use the Loan Management
Service, the Lender will make available each Loan to be made by it hereunder on
the proposed date thereof by crediting the amount of such Loan, in immediately
available funds, by the close of business on such proposed date, to the
Designated Account or, at the Borrower’s option, by effecting a wire transfer of
such amounts to an account designated by the Borrower to the Lender.

Section 2.7

Interest Elections.

(a)

If Lender has not separately agreed that Borrower may use the Loan Management
Service, each Borrowing initially shall be of the Type specified in the
applicable Notice of Revolving Borrowing, and in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Notice of
Revolving Borrowing. If Lender has separately agreed that Borrower may use the
Loan Management Service, each Borrowing shall initially be made as a Daily One
Month LIBOR Borrowing. Thereafter, the Borrower may elect to convert outstanding
Borrowings into a different Type or to continue such Borrowings, and in the case
of a Eurodollar Borrowing, may elect Interest Periods therefor, all as provided
in this Section. The Borrower may elect different options with respect to
different portions of the affected Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.



(b)

To make an election pursuant to this Section, the Borrower shall give the Lender
prior written notice (or telephonic notice promptly confirmed in writing) of
each Borrowing (a “Notice of Conversion/Continuation”) that is to be converted
or continued, as the case may be, (x) prior to 10:00 a.m. one (1) New York
Business Day prior to the requested date of a conversion into a Daily One Month
LIBOR Borrowing, and (y) prior to 11:00 a.m. three (3) London Business Days
prior to a continuation of or conversion into a Eurodollar Borrowing. Each such
Notice of Conversion/Continuation shall be irrevocable and shall specify (i) the
Borrowing to which such Notice of Continuation/Conversion applies and if
different options are being elected with respect to different portions thereof,
the portions thereof that are to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
shall be specified for each resulting Borrowing); (ii) the effective date of the
election made pursuant to such Notice of Continuation/Conversion, which shall be
a New York Business Day, (iii) whether the resulting Borrowing is to be a Daily
One Month LIBOR Borrowing or a Eurodollar Borrowing; and (iv) if the resulting
Borrowing is to be a Eurodollar Borrowing, the Interest Period applicable
thereto after giving effect to such election, which shall be a period
contemplated by the definition of “Interest Period.” If any such Notice of
Continuation/Conversion requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower shall be deemed to have selected an Interest
Period of one month. The principal amount of any resulting Eurodollar Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings set forth
in Section 2.3.



17

 

 

(c)

If, on the expiration of any Interest Period in respect of any Eurodollar
Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Daily One Month LIBOR Borrowing. No Borrowing may be converted into, or
continued as, a Eurodollar Borrowing if a Default or an Event of Default exists,
unless the Lender shall have otherwise consented in writing. No conversion of
any Eurodollar Loans shall be permitted except on the last day of the Interest
Period in respect thereof. If Lender has not separately agreed that Borrower may
use the Loan Management Service, any Borrowing for which the Borrower has not
made an election shall be a Daily One Month LIBOR Borrowing. Any Borrowings made
on the Borrower’s behalf pursuant to Section 2.23(b) shall be a Daily One Month
LIBOR Borrowing.

Section 2.8

Optional Reduction and Termination of Revolving Commitment.

(a)

Unless previously terminated, the Revolving Commitment shall terminate on the
Commitment Termination Date.

(b)

Upon at least three (3) New York Business Days prior written notice (or
telephonic notice promptly confirmed in writing) to the Lender (which notice
shall be irrevocable), the Borrower may reduce the Revolving Commitment in part
or terminate the Revolving Commitment in whole; provided, that (i) any partial
reduction pursuant to this Section 2.8 shall be in an amount of at least
$1,000,000.00 and any larger multiple of $500,000.00, and (ii) no such reduction
shall be permitted which would reduce the Revolving Commitment to an amount less
than the outstanding Revolving Credit Exposure of the Lender.

Section 2.9

Repayment of Loans.

The outstanding principal amount of all Revolving Loans shall be due and payable
(together with accrued and unpaid interest thereon) on the Commitment
Termination Date. Notwithstanding the foregoing, Borrower shall make a mandatory
prepayment of the Revolving Loan in an amount equal to the net proceeds of any
Indebtedness described in Section 7.1(f) incurred by Borrower or any of its
Subsidiaries.



Section 2.10

Evidence of Indebtedness.

(a)

The Lender shall maintain in accordance with its usual practice appropriate
records evidencing the indebtedness of the Borrower to the Lender resulting from
each Loan made by the Lender from time to time, including (i) the amounts of
principal and interest payable thereon and paid to the Lender from time to time
under this Agreement, (ii) the Revolving Commitment of the Lender, (iii) the
amount of each Loan made hereunder by the Lender, the Type thereof and the
Interest Period applicable thereto, (iv) the date of each continuation thereof
pursuant to Section 2.7, (v) the date of each conversion of all or a portion
thereof to another Type pursuant to Section 2.7, (vi) the date and amount of any
principal or interest due and payable or to become due and payable from the
Borrower to the Lender hereunder in respect of such Loans, (vii) the date,
stated amount, Available Amount and expiration or termination of each
outstanding Letter of Credit, and (viii) both the date and amount of any sum
received by the Lender hereunder from the Borrower in respect of the Loans. The
entries made in such records shall be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided, that the
failure or delay of the Lender in maintaining or making entries into any such
record or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) in
accordance with the terms of this Agreement.



18

 

 

(b)

The Borrower agrees that it will execute and deliver to the Lender a Revolving
Credit Note, payable to the order of the Lender.

Section 2.11

Optional Prepayments.

The Borrower shall have the right at any time and from time to time to prepay
any Borrowing, in whole or in part, without premium or penalty; provided,
however, that any prepayment of Eurodollar Borrowings shall be in a minimum
amount of $1,000,000.00 and any larger multiple of $500,000.00. No prior written
notice shall be required in the case of any prepayment of any Daily One Month
LIBOR Borrowing. In the case of prepayment of any Eurodollar Borrowing, Borrower
shall give irrevocable written notice (or telephonic notice promptly confirmed
in writing) to the Lender no later than 11:00 a.m. not less than three (3) New
York Business Days prior to any such prepayment, and each such notice shall be
irrevocable and shall specify the proposed date of such prepayment and the
principal amount of each Borrowing or portion thereof to be prepaid. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.12(c); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.18. Each partial prepayment of any Loan shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type pursuant to Section 2.3. Each prepayment of a
Borrowing shall be applied ratably to the Loans comprising such Borrowing.

Section 2.12

Interest on Loans.

(a)

The Borrower shall pay interest (i) on each Daily One Month LIBOR Loan at the
Daily One Month LIBOR rate in effect from time to time, plus the Applicable
Margin in effect from time to time, and (ii) on each Eurodollar Loan at LIBOR
for the applicable Interest Period in effect for such Loan, plus the Applicable
Margin in effect from time to time. In the event that any Loans shall from time
to time be Base Rate Loans, the Borrower shall pay interest on each Base Rate
Loan at the Base Rate in effect from time to time, plus the Applicable Margin in
effect from time to time.



19

 

 

(b)

While an Event of Default exists or after acceleration, at the option of the
Lender, the Borrower shall pay interest (“Default Interest”) with respect to all
Eurodollar Loans at the rate otherwise applicable for the then-current Interest
Period plus an additional 2% per annum until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans, all Daily One
Month LIBOR Loans, and all other Obligations hereunder (other than Loans), at an
all-in rate in effect for Base Rate Loans, plus an additional 2% per annum.

(c)

Interest on the principal amount of all Loans shall accrue from and including
the date such Loans are made to but excluding the date of any repayment thereof.
Interest on all outstanding Daily One Month LIBOR Loans and Base Rate Loans
shall be payable quarterly in arrears on the last day of each March, June,
September and December and on the Commitment Termination Date. Interest on all
outstanding Eurodollar Loans shall be payable on the last day of each Interest
Period applicable thereto, and, in the case of any Eurodollar Loans having an
Interest Period in excess of 90 days, on each day which occurs every 90 days
after the initial date of such Interest Period, and on the Commitment
Termination Date. Interest on any Loan which is converted into a Loan of another
Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof. All Default Interest shall be payable on demand.

(d)

The Lender shall determine each interest rate applicable to the Loans hereunder
and shall promptly notify the Borrower of such rate in writing (or by telephone,
promptly confirmed in writing). Any such determination shall be conclusive and
binding for all purposes, absent manifest error.

Section 2.13

Fees.

(a)

Intentionally omitted.

(b)

Commitment Fee. The Borrower agrees to pay to the Lender a commitment fee, which
shall accrue at the Applicable Margin (determined daily) on the daily amount of
the unused Revolving Loan portion of the Revolving Commitment of the Lender
during the Availability Period; provided, that if the Lender continues to have
any Revolving Credit Exposure after the Commitment Termination Date, then the
commitment fee shall continue to accrue on the amount of the Lender’s unused
Revolving Loan portion of the Revolving Commitment from and after the Commitment
Termination Date to the date that all of the Lender’s Revolving Credit Exposure
has been paid in full. Accrued commitment fees shall be payable quarterly, in
arrears on the last day of each March, June, September and December of each year
and on the Commitment Termination Date, commencing on the first such date after
the Closing Date; provided further, that any commitment fees accruing after the
Commitment Termination Date shall be payable on demand. For purposes of
computing commitment fees with respect to the Revolving Commitment, the
Revolving Commitment shall be deemed used to the extent of the sum of (i) the
outstanding Revolving Loans, plus (ii) the Letter of Credit Exposure .



(c)

Upfront Fee. The Borrower shall pay to the Lender a one-time upfront fee equal
to $20,000.00. The upfront fee shall be due and payable on the Closing Date.



20

 

 

(d)

Letter of Credit Fee. On each LOC Fee Payment Date, the Borrower shall pay, in
arrears, to the Lender, a Letter of Credit fee for each Letter of Credit equal
to the greater of (i) Lender’s minimum letter of credit fee, determined in
accordance with Lender’s standard fees and charges then in effect, and (ii) (A)
the average daily outstanding Available Amount of such Letter of Credit since
the most recent LOC Fee Payment Date (or the date of issuance if later) times
(B) the Applicable Margin for LIBOR on a per annum basis. In addition to the
foregoing Letter of Credit fees, the Lender may charge for its own account, fees
for drawings, transfers, amendments and other fees and charges as may be
required under the Letter of Credit Documents.

Section 2.14

Computation of Interest and Fees.

All computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed) except that
Letter of Credit Fees shall be calculated in accordance with the Letter of
Credit Documents. Each determination by the Lender of an interest amount or fee
hereunder shall be made in good faith and, except for manifest error, shall be
final, conclusive and binding for all purposes.

Section 2.15

Inability to Determine Interest Rates.

If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,

(a)

the Lender shall have determined (which determination shall be conclusive and
binding upon the Borrower) that, by reason of circumstances affecting the
relevant interbank market, adequate means do not exist for ascertaining LIBOR
for such Interest Period, or

(b)

the Lender shall have determined that the LIBOR does not adequately and fairly
reflect the cost to the Lender of making, funding or maintaining the Eurodollar
Loans for such Interest Period, the Lender shall give written notice (or
telephonic notice, promptly confirmed in writing) to the Borrower as soon as
practicable thereafter. In the case of Eurodollar Loans and Daily One Month
LIBOR Loans, until the Lender shall notify the Borrower that the circumstances
giving rise to such notice no longer exist, (i) the obligations of the Lender to
make Eurodollar Loans or Daily One Month LIBOR Loans or to continue or convert
outstanding Loans as or into Eurodollar Loans or Daily One Month LIBOR Loans
shall be suspended and (ii) all such affected Daily One Month LIBOR Loans shall
be immediately converted into Base Rate Loans and all such affect Eurodollar
Loans shall be converted into Base Rate Loans on the last day of the then
current Interest Period applicable thereto unless the Borrower prepays such
Loans in accordance with this Agreement. Unless the Borrower notifies the Lender
at least one (1) New York Business Day before the date of any Eurodollar
Revolving Borrowing for which a Notice of Revolving Borrowing has previously
been given that it elects not to borrow on such date, then such Revolving
Borrowing shall be made as a Base Rate Borrowing.

 

21

 

 

Section 2.16

Illegality.

If any Change in Law shall make it unlawful or impossible for the Lender to
make, maintain or fund any Eurodollar Loan, the Lender shall promptly give
notice thereof to the Borrower, whereupon until the Lender notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, the
obligation of the Lender to make Eurodollar Loans or Daily One Month LIBOR
Loans, or to continue or convert outstanding Loans as or into Eurodollar Loans
or Daily One Month LIBOR Loans, shall be suspended. In the case of the making of
a Eurodollar Borrowing, such Eurodollar Borrowing shall be made as a Base Rate
Loan as part of the same Borrowing for the same Interest Period and if the
affected Eurodollar Loan is then outstanding, such Loan shall be converted to a
Base Rate Loan either (i) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if the Lender may lawfully continue to
maintain such Loan to such date or (ii) immediately if the Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date. Requests for Base Rate Borrowings shall be made prior to 11:00 a.m.
one (1) New York Business Day prior to the requested date of each Base Rate
Borrowing.

Section 2.17

Increased Costs.

(a)

If any Change in Law shall:

(i)

impose, modify or deem applicable any reserve, special deposit, capital adequacy
or similar requirement that is not otherwise included in the determination of
LIBOR hereunder against assets of, deposits with or for the account of, or
credit extended by, the Lender; or

(ii)

impose on the Lender or the Eurodollar interbank market any other condition
affecting this Agreement or any Eurodollar Loans made by the Lender;

(iii)

and the result of the foregoing is to increase the cost to the Lender of making,
converting into, continuing or maintaining a Eurodollar Loan or to reduce the
amount received or receivable by the Lender hereunder (whether of principal,
interest or any other amount), then the Borrower shall promptly pay, upon
written notice from and demand by the Lender on the Borrower, to the Lender,
within five (5) New York Business Days after the date of such notice and demand,
additional amount or amounts sufficient to compensate the Lender for such
additional costs incurred or reduction suffered.

(b)

If the Lender shall have determined that on or after the date of this Agreement
any Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on the Lender’s capital (or on the capital of the
Lender’s parent corporation) as a consequence of its obligations hereunder to a
level below that which the Lender or the Lender’s parent corporation could have
achieved but for such Change in Law (taking into consideration the Lender’s
policies or the policies of the Lender’s parent corporation with respect to
capital adequacy) then, from time to time, within five (5) New York Business
Days after receipt by the Borrower of written demand by the Lender, the Borrower
shall pay to the Lender such additional amounts as will compensate the Lender or
the Lender’s parent corporation for any such reduction suffered.

 

22

 

 

(c)

A certificate of the Lender setting forth the amount or amounts necessary to
compensate the Lender or the Lender’s parent corporation, as the case may be,
specified in paragraph (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive, absent manifest error. The Borrower shall pay
any the Lender such amount or amounts within 10 days after receipt thereof.

(d)

Failure or delay on the part of the Lender to demand compensation pursuant to
this Section shall not constitute a waiver of the Lender’s right to demand such
compensation; provided, however, that Lender shall waive any right to demand any
such compensation if notice is not provided to Borrower within one hundred
eighty (180) days of a Change in Law giving rise to such demand for additional
compensation.

Section 2.18

Funding Indemnity.

In the event of (a) the payment of any principal of a Eurodollar Loan other than
on the last day of the Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion or continuation of a Eurodollar Loan
other than on the last day of the Interest Period applicable thereto or (c) the
failure by the Borrower to borrow, prepay, convert or continue any Eurodollar
Loan on the date specified in any applicable notice (regardless of whether such
notice is withdrawn or revoked), in any such event, the Borrower shall
compensate the Lender, within five (5) New York Business Days after written
demand from the Lender, for any loss, cost or expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense shall be
deemed to include an amount determined by the Lender to be the excess, if any,
of (A) the amount of interest that would have accrued on the principal amount of
such Eurodollar Loan if such event had not occurred at LIBOR applicable to such
Eurodollar Loan for the period from the date of such event to the last day of
the then current Interest Period therefor (or in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan) over (B) the amount of interest that would
accrue on the principal amount of such Eurodollar Loan for the same period if
LIBOR were set on the date such Eurodollar Loan was prepaid or converted or the
date on which the Borrower failed to borrow, convert or continue such Eurodollar
Loan. A certificate as to any additional amount payable under this Section 2.18
submitted to the Borrower by the Lender shall be conclusive, absent manifest
error.

Section 2.19

Taxes.

(a)

Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Lender shall receive an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions, and (iii) the Borrower shall pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.



23

 

 

(b)

In addition, the Borrower shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c)

The Borrower shall indemnify the Lender, within five (5) New York Business Days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Lender on or with respect to any payment by or on
account of any obligation of the Borrower hereunder (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by the Lender shall be conclusive absent
manifest error.

(d)

As soon as practicable after any payment of Indemnified Taxes or Other Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Lender the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Lender.

Section 2.20

Payments Generally.

(a)

The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.17,
Section 2.18 or Section 2.19, or otherwise) prior to 11:00 a.m., Jacksonville,
Florida time, on the date when due, in immediately available funds, without
set-off or counterclaim. Any amounts received after such time on any date may,
in the discretion of the Lender, be deemed to have been received on the next
succeeding New York Business Day for purposes of calculating interest thereon.
All such payments shall be made to the Lender at the Payment Office. If any
payment hereunder shall be due on a day that is not a New York Business Day, the
date for payment shall be extended to the next succeeding New York Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
made payable for the period of such extension. All payments hereunder shall be
made in Dollars.

(b)

If at any time insufficient funds are received by and available to the Lender to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.



Section 2.21

Mitigation of Obligations.

If the Lender requests compensation under Section 2.17, or if the Borrower is
required to pay any additional amount to the Lender or any Governmental
Authority for the account of the Lender pursuant to Section 2.19, then the
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the sole
judgment of the Lender, such designation or assignment (i) would eliminate or
reduce amounts payable under Section 2.17 or Section 2.19, as the case may be,
in the future and (ii) would not subject the Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to the Lender. The Borrower
hereby agrees to pay all costs and expenses incurred by the Lender in connection
with such designation or assignment.



24

 



Section 2.22

Letter of Credit Commitment.

Subject to the terms and conditions set forth herein and provided no Default
exists, the Lender agrees to issue Letters of Credit from time to time during
the Availability Period; provided, however, that (a) no Letter of Credit shall
have a stated expiration date later than five (5) New York Business Days prior
to the Commitment Termination Date, as it may be extended, (b) the aggregate
Available Amount of all Letters of Credit outstanding at any time shall not
exceed the lesser of (i) $10,000,000.00 and (ii) the difference between the
Revolving Commitment and the Revolving Credit Exposures of the Lender.

Section 2.23

Procedure for Issuance and Reimbursement of Letters of Credit.

(a)

The Borrower shall give the Lender a written request for the issuance of a
Letter of Credit (a “Letter of Credit Notice”), and shall provide to the Lender
such Letter of Credit Documents as it may require.

(b)

Should there occur any drawing under a Letter of Credit, such drawing shall
constitute a Notice of Revolving Borrowing from the Borrower (which the Borrower
hereby irrevocably authorizes) requesting the Lender to make a Revolving Loan on
the date of such drawing in an amount equal to the amount of such drawing. The
proceeds of such Revolving Loan, to be funded in accordance with Section 2.6,
shall be used exclusively for the reimbursement of such drawing.

(c)

If for any reason, a Revolving Loan may not be (as determined in the sole
discretion of the Lender) or is not, made in accordance with the provisions of
Subsection (b) above, then the Lender shall be considered to have made a loan
(the “LOC Loan”) to the Borrower in the amount of such drawing. The LOC Loan
shall be payable on demand, shall be a Base Rate Loan, and shall be an
Obligation hereunder.



Section 2.24

Increased Cost.

(a)

If a Change of Law or compliance by the Lender with any request or directive
(whether or not having the force of law) of any Governmental Authority either:
(i) shall subject the Lender to any tax, duty or other charge with respect to
any Letter of Credit or its obligations hereunder or under any Letter of Credit
Documents, or (ii) shall impose, modify or deem applicable any reserve, special
deposit insurance or similar requirement (including, without limitation, any
such requirements imposed by the Board of Governors of the Federal Reserve
System) against assets of, deposits with or for the account of, or credit
extended by, the Lender or its parent; or (iii) shall impose on the Lender or
its parent any other similar condition relating to the Letter of Credit or its
obligations hereunder or under any Letter of Credit Documents; and the result of
any of the foregoing is to increase the cost to the Lender or its parent of
making or maintaining the Letter of Credit or its obligations hereunder or under
any Letter of Credit Documents, or to reduce the amount received or receivable
by the Lender or its parent under this Agreement, under the Letter of Credit or
hereunder or under the other Loan Documents with respect thereto, by an amount
deemed by the Lender to be material, the Lender shall notify the Borrower in
writing describing such circumstances and the amount needed to compensate the
Lender or its parent. Within ten (10) days after demand by the Lender, Borrower
shall pay to the Lender such additional amount or amounts as will compensate the
Lender or its parent for such increased cost or reduction.



25

 

 

(b)

If the Lender shall have determined that a Change of Law or compliance by the
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) of any Authority, has or would have the effect of
reducing the rate of return on the Lender’s (or its parent’s) capital as a
consequence of the issuance or continuance of any Letter of Credit or its
ability to make Loans or LOC Loans upon the occurrence of draws under any Letter
of Credit (taking into consideration the Lender’s (or its parent’s) policies
with respect to capital adequacy), by an amount deemed by the Lender to be
material, then from time to time, the Lender shall notify the Borrower in
writing describing such circumstances and the amount needed to compensate the
Lender or its parent. Within ten (10) days after demand by the Lender, Borrower
shall pay to the Lender such additional amount or amounts as will compensate the
Lender (or its parent’s) for such reduction.

(c)

In determining amounts owing pursuant to Subsections (a) and (b), the Lender may
use any reasonable averaging, allocation and attribution methods.

Section 2.25

Obligations Absolute.

The obligations of Borrower under the Letter of Credit Documents and this
Agreement with respect to reimbursement for drawings under Letters of Credit
shall be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement and the Letter of Credit Documents,
under all circumstances whatsoever, including, without limitation, the following
circumstances:

(a)

any lack of validity or enforceability of the Letter of Credit, any of the Loan
Documents or any other agreement or instrument related thereto;

(b)

any amendment or waiver of or any consent to departure from the terms of the
Letter of Credit, any of the Loan Documents or any other agreement or instrument
related thereto;

(c)

the existence of any claim, setoff, defense or other right which Borrower may
have at any time against the Lender, any beneficiary or any transferee of the
Letter of Credit (or any Person for whom the Lender, any such beneficiary or any
such transferee may be acting), or any other Person, whether in connection with
this Agreement, the Loan Documents, the Letter of Credit, or any unrelated
transaction;



(d)

any statement, draft or other document presented under the Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect, or any
statement therein being untrue or inaccurate in any respect whatsoever; or



26

 

 

(e)

the surrender or impairment of any security for the performance or observance of
any of the terms of this Agreement, or any of the other Loan Documents.

Section 2.26

Letter of Credit Documents.

The obligations of the Borrower and rights of the Lender herein with respect to
Letters of Credit shall be in addition to the obligations of the Borrower and
rights of the Lender under the Letter of Credit Documents.

Article 3

CONDITIONS PRECEDENT TO LOANS

Section 3.1

Conditions To Effectiveness.

The obligation of the Lender to make Loans and/or issue Letters of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2).

(a)

The Lender shall have received all fees and other amounts due and payable on or
prior to the Closing Date, including reimbursement or payment of all
out-of-pocket expenses (including reasonable fees, charges and disbursements of
counsel to the Lender) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Lender.

(b)

The Lender (or its counsel) shall have received the following:

(i)

a counterpart of this Agreement signed by or on behalf of each party thereto or
written evidence satisfactory to the Lender (which may include telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;

(ii)

a duly executed Revolving Credit Note payable to the Lender;

(iii)

a duly executed Subsidiary Guarantee Agreement and Indemnity and Contribution
Agreement;

(iv)

a certificate of the Secretary or Assistant Secretary of each Loan Party in the
form of Exhibit 3.1(b)(iv), attaching and certifying copies of its bylaws and of
the resolutions of its boards of directors, authorizing the execution, delivery
and performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party;



(v)

certified copies of the articles of incorporation or other charter documents of
each Loan Party, together with certificates of good standing or existence from
the Secretary of State of the jurisdiction of incorporation of such Loan Party
and each other jurisdiction where such Loan Party is required to be qualified to
do business as a foreign corporation;



27

 

 

(vi)

a favorable written opinion of counsel to the Loan Parties, addressed to the
Lender, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein as the Lender shall
reasonably request;

(vii)

a certificate in the form of Exhibit 3.1(b)(vii), dated the Closing Date and
signed by a Responsible Officer, confirming compliance with the conditions set
forth in paragraphs (a), (b) and (c) of Section 3.2;

(viii)

duly executed Notice of Revolving Borrowing, Letter of Credit Notices and Letter
of Credit Documents, if applicable;

(ix)

a duly executed Closing Statement and Disbursement Agreement;

(x)

certified copies of all consents, approvals, authorizations, registrations or
filings, if any, required to be made or obtained by each Loan Party in
connection with the Loans; and

(xi)

all other documents deemed reasonably necessary by the Lender.

(c)

Upon the effectiveness of this Agreement, the Lender shall make an advance under
the Revolving Loan in the principal amount of $__________, the proceeds of which
will be used to repay certain revolving loans outstanding under the Original
Credit Agreement advanced for the benefit of the Borrower and its Subsidiaries,
and the Letters of Credit issued and outstanding under the Original Credit
Agreement and listed on Exhibit 3.1(c) hereto shall automatically, without
further action on the part of Borrower, be deemed to constitute outstanding
letters of credit issued and outstanding under this Agreement.

(d)

Nothing has come to the attention of the Lender regarding (i) pending or
threatened litigation involving the Borrower or any Subsidiary or (ii)
compliance by the Borrower and each Subsidiary with environmental, OSHA and
other public health, safety or welfare laws and regulations, employee benefit
plans or insurance coverages that would be reasonably likely to have a Material
Adverse Effect.

Section 3.2

Each Credit Event.

The obligation of the Lender to make a Loan or issue a Letter of Credit is
subject to the satisfaction of the following conditions:

(a)

at the time of and immediately after giving effect to such Borrowing or issuance
of a Letter of Credit, no Default or Event of Default shall exist; and



(b)

all representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or issuance of a Letter of Credit, in each case before
and after giving effect thereto;

(c)

since the date of the most recent financial statements of the Borrower described
in Section 5.1(a), there shall have been no change which has had or could
reasonably be expected to have a Material Adverse Effect;



28

 

 

(d)

the Lender shall have received such other documents, certificates, information
or legal opinions as the Lender may reasonably request, all in form and
substance reasonably satisfactory to the Lender; and

(e)

with respect to each issuance of a Letter of Credit, the Lender shall have
received all LOC Documents it may require.

Each Borrowing or issuance of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a), (b) and (c) of this Section 3.2.

Article 4

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender as follows:

Section 4.1

Existence; Power.

The Borrower and each of the Guarantors (i) is duly organized, validly existing
and in good standing as a corporation under the laws of the jurisdiction of its
organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

Section 4.2

Organizational Power; Authorization.

The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary organizational, and if required,
stockholder action. This Agreement has been duly executed and delivered by the
Borrower, and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will constitute,
valid and binding obligations of the Borrower or such Loan Party (as the case
may be), enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.



Section 4.3

Governmental Approvals; No Conflicts.

The execution, delivery and performance by the Borrower of this Agreement, and
by each Loan Party of the other Loan Documents to which it is a party (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect or where the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, (b) will not violate any applicable law or regulation or the charter,
bylaws or other organizational documents of the Borrower or any of its
Subsidiaries or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, material agreement or other material
instrument binding on the Borrower or any of its Subsidiaries or any of their
assets or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries, except Liens (if any) created under the Loan Documents.



29

 

 

Section 4.4

Financial Statements.

The Borrower has furnished to the Lender the audited consolidated balance sheet
of Patriot Transportation, Inc., of Florida (formerly known as Patriot
Transportation Holding, Inc.), and its Subsidiaries as of September 30, 2014.
Such financial statements fairly present the consolidated financial condition of
Patriot Transportation, Inc., of Florida and its Subsidiaries as of such dates
and the consolidated results of operations for such periods in conformity with
GAAP consistently applied. Since the date of the financial statements described
above, there have been no changes with respect to Patriot Transportation, Inc.,
of Florida and its Subsidiaries which have had or could reasonably be expected
to have, singly or in the aggregate, a Material Adverse Effect.

Section 4.5

Litigation and Environmental Matters.

(a)

No litigation, investigation or proceeding of or before any arbitrators or
Governmental Authorities is pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.

(b)

Except for the matters set forth on Schedule 4.5, neither the Borrower nor any
of its Subsidiaries (i) to the best of its actual knowledge, has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) to
the best of its actual knowledge, has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.



Section 4.6

Compliance with Laws and Agreements.

To the best of its actual knowledge, the Borrower and each Subsidiary is in
compliance with (a) all applicable laws, rules, regulations and orders of any
Governmental Authority, and (b) all indentures, agreements or other instruments
binding upon it or its properties, except where non-compliance, either singly or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.



30

 

 

Section 4.7

Investment Company Act, Etc.

Neither the Borrower nor any of its Subsidiaries is (a) an “investment company,”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended, (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended or
(c) otherwise subject to any other regulatory scheme limiting its ability to
incur debt.

Section 4.8

Taxes.

The Borrower and its Subsidiaries and each other Person for whose taxes the
Borrower or any Subsidiary could become liable have timely filed or caused to be
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except (i) to the extent the failure to do so
would not have a Material Adverse Effect or (ii) where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves. The charges, accruals and reserves on the books of the
Borrower and its Subsidiaries in respect of such taxes are adequate, and no tax
liabilities that could be materially in excess of the amount so provided are
anticipated.

Section 4.9

Margin Regulations.

None of the proceeds of any of the Loans will be used for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the applicable Margin Regulations.

Section 4.10

ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect. The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of all such underfunded Plans.



Section 4.11

Ownership of Property.

(a)

Each of the Borrower and its Subsidiaries has good title to, or valid leasehold
interests in, all of its real and personal property material to the operation of
its business.



31

 

 

(b)

Each of the Borrower and its Subsidiaries owns, or is licensed, or otherwise has
the right, to use, all patents, trademarks, service marks, trade names,
copyrights and other intellectual property material to its business, and the use
thereof by the Borrower and its Subsidiaries does not infringe on the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, would not have a Material Adverse Effect.

Section 4.12

Disclosure.

The Borrower has disclosed to the Lender all agreements, instruments, and
corporate or other restrictions to which the Borrower or any of its Subsidiaries
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the reports (including without limitation all reports that the
Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by any other information so furnished) contain any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, taken as a whole, in light of the circumstances
under which they were made, not misleading.

Section 4.13

Labor Relations.

There are no strikes, lockouts or other material labor disputes or grievances
against the Borrower or any of its Subsidiaries, or, to the Borrower’s
knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Borrower or any of its Subsidiaries, or to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority. All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 4.14

Subsidiaries.

Schedule 4.14 sets forth the name of, the ownership interest of the Borrower in,
the jurisdiction of incorporation of, and the type of, each Subsidiary and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Closing Date.

Section 4.15

Legal Name.

The exact legal name of the Borrower, including spelling and punctuation, as
such name appears in its articles of incorporation, is as set forth in the
preamble hereof. The Borrower’s state issued organizational identification
number is P14000036126.

 

32

 

 

Section 4.16

No Restrictions on Dividends.

There are no restrictions on dividends or repayment of intercompany loans in any
agreements of any Subsidiary Loan Party.

Section 4.17

Solvency.

The fair saleable value of the Borrower’s assets, measured on a going concern
basis, exceeds all probable liabilities, including those to be incurred pursuant
to this Agreement. Neither the Borrower nor any Subsidiary has incurred, or
believes that it will incur after giving effect to the transactions contemplated
by this Agreement, debts beyond its ability to pay such debts as they become
due.

Section 4.18

Insurance.

The property and liability insurance maintained by the Borrower and its
Subsidiaries on and as of the date hereof complies in all respects with the
requirements set forth in Section 5.8. All such insurance policies are in full
force and effect. All premiums (if any) due on such insurance policies or
renewals thereof have been paid and there is no default under any of such
insurance policies. Neither the Borrower nor its Subsidiaries have received any
notice or other communication from any issuer of such insurance policies
canceling or materially amending any such insurance policies, any deductibles or
retained amounts thereunder, or the annual or other premiums payable thereunder,
and no such cancellation or material amendment is threatened.

Section 4.19

Outstanding Indebtedness.

On the date of this Agreement, the Borrower has no outstanding Indebtedness
except (i) as reflected on the financial statements of the Borrower which have
been provided to the Lender or disclosed in Schedule 7.1 attached hereto and
(ii) Indebtedness incurred in the ordinary course of business subsequent to the
date of such financial statements.

Article 5

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that so long as the Lender has a Revolving
Commitment hereunder or the principal of and interest on any Loan or any fee
remains unpaid:

Section 5.1

Financial Statements and Other Information.

The Borrower will deliver to the Lender:



(a)

as soon as available and in any event within 90 days after the end of each
fiscal year of Borrower, (i) a copy of the annual audited report for such fiscal
year for the Borrower and its Subsidiaries, containing a consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year and
the related consolidated statements of income, stockholders’ equity and cash
flows (together with all footnotes thereto) of the Borrower and its Subsidiaries
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and reported on by
Hancock Askew & Co. LLP or other independent certified public accountants of
nationally recognized standing chosen by Borrower and acceptable to the Lender
(without a “going concern” or like qualification, exception or explanation and
without any qualification or exception as to scope of such audit), to the effect
that such financial statements present fairly in all material respects the
financial condition and the results of operations of the Borrower and its
Subsidiaries for such fiscal year on a consolidated basis in accordance with
GAAP and that the examination by such accountants in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards and (ii) annual unaudited consolidating balance
sheets and income statements for the Borrower and its Subsidiaries;



33

 

 

(b)

as soon as available and in any event within 45 days after the end of each of
the first three fiscal quarters of each fiscal year of the Borrower, (i) an
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of such fiscal quarter with comparative information for the previous
year end, (ii) the related unaudited consolidated statements of income of the
Borrower and its Subsidiaries for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous fiscal year, and (iii) consolidated statements of cash flow
for the then elapsed portion of such fiscal year with comparative information
for the corresponding portion of the previous fiscal year, all certified by the
chief financial officer or treasurer of the Borrower as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP,
subject to normal year-end audit adjustments and the absence of footnotes;

(c)

concurrently with the delivery of the financial statements or information
referred to in clauses (a) and (b) above, (i) a certificate of a Responsible
Officer, (1) certifying, to the best of his actual knowledge, as to whether
there exists a Default or Event of Default on the date of such certificate, and
if a Default or an Event of Default then exists, specifying the details thereof
and the action which the Borrower has taken or proposes to take with respect
thereto and (2) stating whether any change in GAAP or the application thereof
has occurred since the date of the Borrower’s audited financial statements
referred to in Section 4.4 and, if any change has occurred, specifying the
effect of such change on the financial statements accompanying such certificate
and (ii) a Covenant Compliance Certificate;

(d)

promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed with the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;

(e)

not later than sixty days prior to the beginning of each fiscal year following
the Closing Date, an operating budget for the succeeding fiscal year in form and
substance reasonably acceptable to the Lender; and



(f)

promptly following any request therefor, such other information regarding the
results of operations, business affairs and financial condition of the Borrower
or any Subsidiary as the Lender may reasonably request.



34

 

 

Section 5.2

Notices of Material Events.

The Borrower will furnish to the Lender prompt written notice of the following:

(a)

the occurrence of any Default or Event of Default;

(b)

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(c)

the occurrence of any event or any other development by which the Borrower or
any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;

(d)

the occurrence of any ERISA Event that alone, or together with any other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

(e)

the acquisition or formation of a new Subsidiary;

(f)

transfers of assets to non-Material Subsidiaries outside the ordinary course of
business; and

(g)

any other development that results in, or could reasonably be expected to result
in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 5.3

Existence; Conduct of Business.

The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business and will continue to engage in substantially the
same business as presently conducted or such other businesses that are
reasonably related thereto; provided, that nothing in this Section shall
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 7.3.



Section 5.4

Compliance with Laws, Etc.

The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and requirements of any Governmental Authority
applicable to its properties, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.



35

 

 

Section 5.5

Payment of Obligations.

The Borrower will, and will cause each of its Subsidiaries to, pay and discharge
at or before maturity, all of its obligations and liabilities (including without
limitation all tax liabilities and claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.6

Books and Records.

The Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of Borrower in
conformity with GAAP.

Section 5.7

Visitation, Inspection, Etc.

The Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Lender, on reasonable advance written notice, to visit and
inspect its properties, to examine its books and records and to make copies and
take extracts therefrom, and to discuss its affairs, finances and accounts with
any of its officers and with its independent certified public accountants, all
at such reasonable times and as often as the Lender may reasonably request after
reasonable prior notice to the Borrower.

Section 5.8

Maintenance of Properties; Insurance.

The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear except where the failure to do so,
either individually or it the aggregate, could not reasonably be expected to
result in a Material Adverse Effect and (b) maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business, and the properties and business of its Subsidiaries, against loss or
damage of the kinds and at least in the amounts as maintained by the Borrower
and the Subsidiaries on the date of this Agreement; provided that such amounts
shall be appropriately adjusted for inflation and for changes in the nature and
volume of the business conducted by the Borrower and its Subsidiaries; provided
further, however, that for purposes of this Section 5.8, the self-insurance
program of the Borrower and its Subsidiaries with respect to comprehensive and
collision damage to its highway vehicles, comprehensive general and automotive
liability and property damage and as in effect on the date hereof is hereby
deemed adequate insurance against losses.

Section 5.9

Use of Proceeds.

The Borrower will use the proceeds of the Loans for working capital, bridge
financing for development projects of the Borrower and its Subsidiaries, to
support the issuance of standby letters of credit, and for other general
corporate purposes. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X.



36

 

 

Section 5.10

Additional Subsidiaries.

If any additional Subsidiary is acquired or formed after the Closing Date, the
Borrower will, within ten (10) New York Business Days after such Subsidiary is
acquired or formed, notify the Lender thereof. From time to time at Lender’s
request, Borrower will cause any Subsidiary that is not at the time of such
request a Guarantor (other than a Subsidiary that is a Foreign Subsidiary or a
SPE Subsidiary) to become a Subsidiary Loan Party by executing agreements in the
form of Annex I to Exhibit D and Annex I to Exhibit E in form and substance
satisfactory to the Lender, and will cause each such Subsidiary to deliver
simultaneously therewith similar documents applicable to such Subsidiary
required under Section 3.1 as reasonably requested by the Lender.

Section 5.11

Deposit Relationship.

The Borrower will maintain a primary depository and treasury management service
with the Lender.

Article 6

FINANCIAL COVENANTS

The Borrower covenants and agrees that so long as the Lender has a Revolving
Commitment hereunder or the principal of or interest on or any Loan remains
unpaid or any fee remains unpaid:

Section 6.1

Leverage Ratio.

The Borrower will have, as of the end of each fiscal quarter of the Borrower a
Leverage Ratio of not greater than 55%.

Section 6.2

Fixed Charge Coverage Ratio.

The Borrower will have, as of the end of each fiscal quarter of the Borrower, a
Fixed Charge Coverage Ratio of not less than 1.50:1.0, calculated based on a
rolling four quarter basis.

For purposes of this Article 6, notwithstanding anything in this Agreement to
the contrary, for purposes of calculating the Leverage Ratio and the Fixed
Charge Coverage Ratio, (i) the Indebtedness of any Person shall include
non-recourse indebtedness of such Person and of any partnership or joint venture
in which such Person is a general partner or a joint venturer, and (ii) for the
avoidance of doubt, FRP Riverfront and its subsidiaries shall be excluded
therefrom.

 

37

 

 

Section 6.3

Tangible Net Worth.

The Borrower will, at all times, maintain a Tangible Net Worth of not less than
$110,000,000, with such minimum Tangible Net Worth to increase as of the end of
each fiscal year, commencing December 31, 2014, by an amount equal to thirty
three and four-tenths of one percent (33.4%) of Borrower’s positive net income
for the fiscal year then ending. This covenant shall be tested quarterly.
“Tangible Net Worth” shall mean Consolidated Net Worth, provided that the
aggregate amount of any intangible assets, including, without limitation,
merchant contracts, goodwill, franchises, licenses, patents, trademarks, trade
names, copyrights, service marks, and brand names, shall be subtracted from
total assets.

Article 7

NEGATIVE COVENANTS

The Borrower covenants and agrees that so long as the Lender has a Revolving
Commitment hereunder or the principal of or interest on any Loan remains unpaid
or any fee remains unpaid:

Section 7.1

Indebtedness.

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Indebtedness, except:

(a)

Indebtedness created pursuant to the Loan Documents;

(b)

Indebtedness existing on the date hereof and set forth on Schedule 7.1
(including unborrowed portions of any lines of credit shown thereon) and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;

(c)

Permitted Subordinated Debt;

(d)

Indebtedness in respect of obligations under Hedging Agreements permitted by
Section 7.10;

(e)

current Indebtedness incurred in the ordinary course of business, trade letters
of credit and Indebtedness arising in connection with letters of credit obtained
in the ordinary course of business; and

(f)

Indebtedness in the form of mortgage loans in connection with financing of
improved commercial real properties, so long as after giving effect thereto and
to the outstanding principal balance of any indebtedness described in Section
7.1(b), no Event of Default shall have occurred under Section 6.1 of this
Agreement.

Section 7.2

Negative Pledge.

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired except:



38

 

 

(a)

Permitted Encumbrances;

(b)

any Liens on any property or assets of the Borrower or any Subsidiary existing
on the Closing Date set forth on Schedule 7.2;

(c)

purchase money Liens upon or in any fixed or capital assets to secure the
purchase price or the cost of construction or improvement of such fixed or
capital assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition, construction or improvement of such fixed or capital
assets (including Liens securing any Capital Lease Obligations); provided, that
(i) such Lien attaches to such asset concurrently or within 90 days after the
acquisition, improvement or completion of the construction thereof; (ii) such
Lien does not extend to any other asset; and (iii) the Indebtedness secured
thereby does not exceed the cost of acquiring, constructing or improving such
fixed or capital assets;

(d)

any Lien (i) existing on any asset of any Person at the time such Person becomes
a Subsidiary of the Borrower, (ii) existing on any asset of any Person at the
time such Person is merged with or into the Borrower or any Subsidiary of the
Borrower or (iii) existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary of the Borrower; provided, that any such Lien was not
created in the contemplation of any of the foregoing and any such Lien secures
only those obligations which it secures on the date that such Person becomes a
Subsidiary or the date of such merger or the date of such acquisition;

(e)

Liens securing Indebtedness permitted under Section 7.1;

(f)

Liens or pledges of securities of the Borrower or any Subsidiary to governmental
agencies pursuant to the Borrower’s or any Subsidiary’s insurance program;

(g)

Rights reserved or vested in governmental authority which do not materially
impair the use of such property;

(h)

extensions, renewals, or replacements of any Lien referred to in paragraphs (a)
through (g) of this Section; provided, that the principal amount of the
Indebtedness secured thereby is not increased and that any such extension,
renewal or replacement is limited to the assets originally encumbered thereby;

(i)

Liens arising under that certain Contingent Mortgage and Security Agreement
dated as of May 18, 2012, from Lake Louisa, LLC, a Florida limited liability
company and a Subsidiary of Borrower, in favor of Cemex Construction Materials,
LLC, a Delaware limited liability company, in connection with a Mining Lease
dated May 18, 2012, related to certain real property located in Lake County,
Florida, as more specifically described in such mortgage; and

(j)

Liens on improved commercial real properties in connection with financing
thereof, provided, however, that in no event shall the Borrower or any of its
Subsidiaries create, incur, assume or suffer to exist any Lien on any of their
respective aggregate mining properties owned as of the Closing Date, as
described on Exhibit 7.1(j), except as otherwise provided hereunder.



39

 

 

Section 7.3

Fundamental Changes.

(a)

Except as permitted by Section 7.6, the Borrower will not, and will not permit
any Subsidiary to, merge into or consolidate into any other Person, or permit
any other Person to merge into or consolidate with it, or sell, lease, transfer
or otherwise dispose of (in a single transaction or a series of transactions)
all or substantially all of its assets (in each case, whether now owned or
hereafter acquired) or all or substantially all of the stock of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired) or
liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Subsidiary may merge with a Person if
the Borrower (or such Subsidiary if the Borrower is not a party to such merger)
is the surviving Person, (ii) any Subsidiary may merge into another Subsidiary;
provided, that if any party to such merger is a Subsidiary Loan Party, the
Subsidiary Loan Party shall be the surviving Person, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Subsidiary Loan Party, and (iv) any Subsidiary
(other than a Subsidiary Loan Party) may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lender;
provided, that any such merger involving a Person that is not a wholly-owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 7.4. Notwithstanding the foregoing, the Borrower and the
Guarantors shall be permitted to transfer real properties to SPE Subsidiaries
for the purpose of permanent financing of such properties.

(b)

The Borrower will not, and will not permit any of its Subsidiaries to, engage to
any material extent in any business other than businesses of substantially the
same type conducted by the Borrower and its Subsidiaries on the date hereof and
businesses reasonably related thereto. The Borrower will not permit FRP
Riverfront to engage to any material extent in any business other than the
business conducted by FRP Riverfront on the date hereof and businesses
reasonably related thereto.

Section 7.4

Investments, Loans, Etc.

The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly-owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guarantee any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
(“Acquisitions”), except:

(a)

Investments (other than Permitted Investments) existing on the date hereof and
set forth on Schedule 7.4;

(b)

Permitted Investments;



40

 

 

(c)

Guarantees constituting Indebtedness permitted by Section 7.1; provided, that
the aggregate principal amount of Indebtedness of Subsidiaries that are not
Subsidiary Loan Parties that is Guaranteed by any Loan Party shall be subject to
the limitation set forth in clause (d) hereof;

(d)

Investments made by the Borrower in or to any Subsidiary and by any Subsidiary
to the Borrower or in or to another Subsidiary;

(e)

loans or advances to employees, officers or directors of the Borrower or any
Subsidiary in the ordinary course of business for travel, relocation and related
expenses;

(f)

Hedging Agreements permitted by Section 7.10;

(g)

Real estate investments or joint ventures that are typical in the Borrower’s
ordinary course of business;

(h)

Other Investments which in the aggregate do not exceed $5,000,000.00 in any
fiscal year of the Borrower; and

(i)

Acquisitions not to exceed in the aggregate in any fiscal year of the Borrower
20% of Consolidated Net Worth (measured at the end of the immediately preceding
fiscal year); provided that Acquisitions in the aggregate in any fiscal year of
the Borrower in excess of 20% of Consolidated Net Worth (measured at the end of
the immediately preceding fiscal year) may be made after delivery to the Lender
of pro forma consolidated financial statements, certified by the Borrower and
reasonably acceptable to the Lender, showing that after giving effect to such
Acquisitions (i) Borrower shall remain in compliance with the financial
covenants set forth in Article 6 hereof on a pro forma basis, and (ii) no
Default or Event of Default would exist.

Section 7.5

Restricted Payments.

After the date of this Agreement, the Borrower will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, retirement, defeasance or other acquisition of, any
Indebtedness subordinated to the Obligations of the Borrower or any options,
warrants, or other rights to purchase such Indebtedness, whether now or
hereafter outstanding (each, a “Restricted Payment”), except for (i) dividends
not exceeding 66.6% of Consolidated Net Income allocable to Borrower and its
Subsidiaries subsequent to September 30, 2003, (ii) dividends payable by the
Borrower solely in shares of any class of its common stock, (iii) Restricted
Payments made by any Subsidiary to the Borrower or to another Subsidiary Loan
Party and (iv) cash redemptions of the common stock of the Borrower; provided,
that the exceptions permitted pursuant to clauses (i) through (iv) shall apply
only if no Default or Event of Default has occurred and is continuing at the
time such dividend or other payment is paid or redemption is made.



41

 

 

Section 7.6

Sale of Assets.

The Borrower will not, and will not permit any of its Subsidiaries to, convey,
sell, lease, assign, transfer or otherwise dispose of, any of its assets,
business or property, whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s common stock
to, any Person other than the Borrower or any wholly-owned Subsidiary of the
Borrower (or to qualify directors if required by applicable law), except:

(a)

the sale or other disposition for fair market value of obsolete or worn out
property or other property not necessary for operations disposed of in the
ordinary course of business;

(b)

the sale of assets and Permitted Investments in the ordinary course of the real
estate business of the Borrower and its Subsidiaries including, without
limitation, the sale of any parcel of real property for fair market value; and

(c)

the transfer of real properties to SPE Subsidiaries for the purpose of permanent
financing of such properties, in the ordinary course of business of the
Borrower.

Section 7.7

Transactions with Affiliates.

The Borrower will not, and will not permit any of its Subsidiaries to, sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) in the ordinary course of
business at prices and on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties including, without limitation, those affiliate
transactions disclosed in the Borrower’s Form 10-K as on file with the
Securities and Exchange Commission on the date hereof, (b) transactions between
or among the Borrower and the Guarantors not involving any other Affiliates and
(c) any Restricted Payment permitted by Section 7.5.

Section 7.8

Restrictive Agreements.

The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its common
stock, to make or repay loans or advances to the Borrower or any other
Subsidiary, to Guarantee Indebtedness of the Borrower or any other Subsidiary or
to transfer any of its property or assets to the Borrower or any Subsidiary of
the Borrower; provided, that (i) the foregoing shall not apply to restrictions
or conditions imposed by law or by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness and (iv) clause
(a) shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.



42

 

 

Section 7.9

Sale and Leaseback Transactions.

The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.

Section 7.10

Hedging Agreements.

The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any Hedging Agreement, other than Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities. Solely for the avoidance of doubt, the Borrower acknowledges
that a Hedging Agreement entered into for speculative purposes or of a
speculative nature (which shall be deemed to include any Hedging Agreement under
which the Borrower or any of the Subsidiaries is or may become obliged to make
any payment (i) in connection with the purchase by any third party of any common
stock or any Indebtedness or (ii) as a result of changes in the market value of
any common stock or any Indebtedness) is not a Hedging Agreement entered into in
the ordinary course of business to hedge or mitigate risks.

Section 7.11

Amendment to Material Documents.

The Borrower will not, and will not permit any Subsidiary to, amend, modify or
waive any of its rights in a manner materially adverse to the Lender under its
certificate of incorporation, bylaws or other organizational documents.

Section 7.12

Permitted Subordinated Indebtedness.

(a)

The Borrower will not (i) prepay, redeem, repurchase or otherwise acquire for
value any Permitted Subordinated Debt, or (ii) make any principal, interest or
other payments on any Permitted Subordinated Debt that is not expressly
permitted by the subordination provisions of the Subordinated Debt Documents.

(b)

The Borrower will not agree to or permit any amendment, modification or waiver
of any provision of any Subordinated Debt Document if the effect of such
amendment, modification or waiver is to (i) increase the interest rate on such
Permitted Subordinated Debt for change (to earlier dates) the dates upon which
principal and interest are due thereon; (ii) alter the redemption, prepayment or
subordination provisions thereof; (iii) alter the covenants and events of
default in a manner that would make such provisions more onerous or restrictive
to the Borrower; or (iv) otherwise increase the obligations of the Borrower in
respect of such Permitted Subordinated Debt or confer additional rights upon the
holders thereof which individually or in the aggregate would be adverse to the
Borrower or to the Lender.

 

43

 

 

Section 7.13

Accounting Changes.

The Borrower will not, and will not permit any Subsidiary to, make any
significant change in accounting treatment or reporting practices, except as
required or preferred by GAAP, or change the fiscal year of the Borrower or of
any Subsidiary, except to change the fiscal year of a Subsidiary to conform its
fiscal year to that of the Borrower.

Section 7.14

Name Changes.

The Borrower will not, and will not permit any Guarantor to, without thirty (30)
days prior written notice, change its name, its place of business or, if more
than one, chief executive office, or its mailing address or organizational
identification number if it has one.

Article 8

EVENTS OF DEFAULT

Section 8.1

Events of Default.

If any of the following events (each an “Event of Default”) shall occur:

(a)

the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or

(b)

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount payable under clause (a) of this Article) payable
under this Agreement or any other Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of ten (10) days; or

(c)

any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Lender by any Loan Party
or any representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be false or misleading when
made or deemed made or submitted; or

(d)

the Borrower shall fail to observe or perform any covenant or agreement
contained in Sections 5.1 or 5.10 or Articles 6 or 7 (other than in Section
7.14) and such failure shall continue unremedied for a period of thirty (30)
days; or

(e)

any Loan Party shall fail to observe or perform any covenant or agreement
contained in Section 5.9; or

(f)

any Loan Party shall fail to observe or perform any covenant or agreement
contained in this Agreement or any other Loan Document (other than those
referred to in clauses (a), (b), (d) and (e) above), and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) written notice thereof shall
have been given to the Borrower by the Lender; or

 

44

 

 

(g)

the Borrower, any Subsidiary Loan Party or any other Subsidiary subject to any
Material Indebtedness other than non-recourse Indebtedness (a “Recourse
Subsidiary”) (whether as primary obligor or as guarantor or other surety) shall
fail to pay any principal of or premium or interest on such Material
Indebtedness that is outstanding, when and as the same shall become due and
payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument evidencing such
Material Indebtedness; or any other event shall occur or condition shall exist
under any agreement or instrument relating to such Material Indebtedness and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or permit the acceleration of, the maturity of such Material
Indebtedness; or any such Material Indebtedness shall be declared to be due and
payable; or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Material Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

(h)

the Borrower, any Subsidiary Loan Party or any Recourse Subsidiary shall (i)
commence a voluntary case or other proceeding or file any petition seeking
liquidation, reorganization or other relief under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a custodian, trustee, receiver, liquidator or other
similar official of it or any substantial part of its property, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Borrower, any such Subsidiary Loan Party or any
Recourse Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or (vi)
take any action for the purpose of effecting any of the foregoing; or

(i)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower, any Subsidiary Loan Party or any Recourse Subsidiary or its debts, or
any substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency or other similar law now or hereafter in effect or (ii)
the appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower, any Subsidiary Loan Party or any Recourse Subsidiary
or for a substantial part of its assets, and in any such case, such proceeding
or petition shall remain undismissed for a period of 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or

(j)

the Borrower, any Subsidiary Loan Party or any Recourse Subsidiary shall become
unable to pay, shall admit in writing its inability to pay, or shall fail to
pay, its debts as they become due; or

(k)

an ERISA Event shall have occurred that, in the opinion of the Lender, when
taken together with other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect; or



45

 

 

(l)

any judgment or order for the payment of money in excess of $1,000,000.00 (after
application of net insurance proceeds, if any) in the aggregate or that could
reasonably be expected to have a Material Adverse Effect shall be rendered
against the Borrower, any Subsidiary Loan Party or any Recourse Subsidiary, and
either (i) enforcement proceedings shall have been commenced by any creditor
upon such judgment or order or (ii) there shall be a period of 60 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(m)

any non-monetary judgment or order shall be rendered against the Borrower, any
Subsidiary Loan Party or any Recourse Subsidiary that could reasonably be
expected to have a Material Adverse Effect, and there shall be a period of 60
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

(n)

a Change in Control shall occur or exist; or

(o)

any provision of any Subsidiary Guarantee Agreement shall for any reason cease
to be valid and binding on, or enforceable against, any Subsidiary Loan Party,
or any Subsidiary Loan Party shall so state in writing, or any Subsidiary Loan
Party shall seek to terminate its Subsidiary Guarantee Agreement;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section) and at any time thereafter
during the continuance of such event, the Lender may, by notice to the Borrower,
take any or all of the following actions, at the same or different times: (i)
terminate the Revolving Commitment; (ii) declare the principal of and any
accrued interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; (iii) exercise all remedies contained in any
other Loan Document; and (iv) demand payment of an amount equal to 100% of the
aggregate Available Amount under all outstanding Letters of Credit, to be held
by the Lender as collateral for the Borrower’s reimbursement obligations; and
that, if an Event of Default specified in either clause (h) or (i) shall occur,
the Revolving Commitment shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon, an amount equal
to the aggregate Available Amount under all outstanding Letters of Credit, and
all fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower.

Article 9

RESERVED

 

46

 

 

Article 10

MISCELLANEOUS

Section 10.1

Notices.

(a)

Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications to any party herein to
be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

To the Borrower:

FRP Holdings, Inc.

200 W. Forsyth Street, 7th Floor

Jacksonville, Florida 32202

Attention: John D. Milton, Jr.,

To the Lender:

Wells Fargo Bank, N.A.

One Independent Drive, 25th Floor
Jacksonville, Florida 32202

Attention: Kevin S. Hawkins

Telephone No: (904) 351-7303

With a copy to:

Charles V. Hedrick, Esq.

Foley & Lardner LLP

One Independent Drive, Suite 1300

Jacksonville, Florida 32202-5017

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or if
mailed, upon the third New York Business Day after the date deposited into the
mails or if delivered, upon delivery; provided, that notices delivered to the
Lender shall not be effective until actually received by such Person at its
address specified in this Section 10.1.

(b)

Any agreement of the Lender herein to receive certain notices by telephone is
solely for the convenience and at the request of the Borrower. The Lender shall
be entitled to rely on the authority of any Person purporting to be a Person
authorized by the Borrower to give such notice and the Lender shall not have any
liability to the Borrower or other Person on account of any action taken or not
taken by the Lender in reliance upon such telephonic notice. The obligation of
the Borrower to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Lender to receive
written confirmation of any telephonic notice or the receipt by the Lender of a
confirmation which is at variance with the terms understood by the Lender to be
contained in any such telephonic notice.

 

47

 

 

Section 10.2

Waiver; Amendments.

(a)

No failure or delay by the Lender in exercising any right or power hereunder or
any other Loan Document, and no course of dealing between the Borrower and the
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Lender hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies provided by law.
No waiver of any provision of this Agreement or any other Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Lender may have had
notice or knowledge of such Default or Event of Default at the time.

(b)

No amendment or waiver of any provision of this Agreement or the other Loan
Documents, nor consent to any departure by the Borrower therefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Borrower and the Lender and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given.

Section 10.3

Expenses; Indemnification.

(a)

The Borrower shall pay (i) all reasonable, out-of-pocket costs and expenses of
the Lender and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Lender and its Affiliates, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated) and (ii) all reasonable
out-of-pocket costs and expenses (including, without limitation, the reasonable
fees, charges and disbursements of outside counsel and the allocated cost of
inside counsel) incurred by the Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section, or in connection with the Loans made, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b)

The Borrower shall indemnify the Lender, and each Related Party of the Lender
(each, an “Indemnitee”) against, and hold each of them harmless from, any and
all costs, losses, liabilities, claims, damages and related expenses, including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, which may be incurred by or asserted against any Indemnitee arising
out of, in connection with or as a result of (i) the execution or delivery of
this Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any of the transactions contemplated hereby, (ii) any Loan
or any actual or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
by the Borrower or any Subsidiary or any Environmental Liability related in any
way to the Borrower or any Subsidiary or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided, that the Borrower shall not be
obligated to indemnify any Indemnitee for any of the foregoing arising out of
such Indemnitee’s gross negligence or willful misconduct as determined by a
court of competent jurisdiction in a final and nonappealable judgment.

 

48

 

 

(c)

The Borrower shall pay, and hold the Lender harmless from and against, any and
all present and future stamp, documentary, and other similar taxes with respect
to this Agreement and any other Loan Documents, any collateral described
therein, or any payments due thereunder, and save the Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

(d)

To the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan or the use of proceeds thereof.

(e)

All amounts due under this Section shall be payable promptly after written
demand therefor.

Section 10.4

Successors and Assigns.

(a)

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights hereunder without the
prior written consent of Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void).

(b)

The Lender may at any time, without the consent of the Borrower, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of the Lender’s rights and obligations under this Agreement
(including all or a portion of the Revolving Commitment and the Loans owing to
it); provided, that (i) the Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Lender shall remain solely responsible to the other
parties hereto for the performance of its obligations hereunder, and (iii) the
Borrower shall continue to deal solely and directly with the Lender in
connection with the Lender’s rights and obligations under this Agreement and the
other Loan Documents. Any agreement between the Lender and the Participant with
respect to such participation shall provide that the Lender shall retain the
sole right and responsibility to enforce this Agreement and the other Loan
Documents and the right to approve any amendment, modification or waiver of this
Agreement and the other Loan Documents; provided, that such participation
agreement may provide that the Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver of this Agreement
that would (i) increase the Revolving Commitment of the Participant without the
written consent of such Participant, (ii) reduce the principal amount of any
Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Participant affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of the Revolving Commitment, without the written
consent of each Participant affected thereby, (iv) release any guarantor or
limit the liability of any such guarantor under any guaranty agreement without
the written consent of such Participant; or (v) release all or substantially all
collateral (if any) securing any of the Obligations without the written consent
of such Participant. The Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.16, 2.17, and 2.18 to the same extent as if it
were a Lender hereunder and had acquired its interest by assignment pursuant to
paragraph (b); provided, that no Participant shall be entitled to receive any
greater payment under Section 2.16 or 2.18 than the Lender would have been
entitled to receive with respect to the participation sold to such Participant
unless the sale of such participation is made with the Borrower’s prior written
consent. To the extent permitted by law, the Borrower agrees that each
Participant shall be entitled to the benefits of Section 2.20 as though it were
the Lender, provided, that such Participant agrees to share with the Lender the
proceeds thereof in accordance with Section 2.20 as fully as if it were the
Lender hereunder.

 

49

 

 

(c)

The Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement and the Revolving Credit Note to
secure its obligations to a Federal Reserve Bank without complying with this
Section; provided, that no such pledge or assignment shall release the Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for the Lender as a party hereto.

Section 10.5

Governing Law; Jurisdiction; Consent to Service of Process.

(a)

This Agreement and the other Loan Documents shall be construed in accordance
with and be governed by the law (without giving effect to the conflict of law
principles thereof) of the State of Florida.

(b)

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the Circuit Court of Duval
County, Florida, the United States District Court of the Middle District of
Florida, and of any state court of the State of Florida and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Florida state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

(c)

The Borrower irrevocably and unconditionally waives any objection which it may
now or hereafter have to the laying of venue of any such suit, action or
proceeding described in paragraph (b) of this Section and brought in any court
referred to in paragraph (b) of this Section. Each of the parties hereto
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

50

 

 

Section 10.6

Arbitration.

(a)

Arbitration. The parties hereto agree, upon demand by any party, to submit to
binding arbitration all claims, disputes and controversies between or among them
(and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.

(b)

Governing Rules. Any arbitration proceeding will (i) proceed in a location in
Florida selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c)

No Waiver of Provisional Remedies, Self-Help and Foreclosure. The arbitration
requirement does not limit the right of any party to (i) foreclose against real
or personal property collateral; (ii) exercise self-help remedies relating to
collateral or proceeds of collateral such as setoff or repossession; or (iii)
obtain provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding. This exclusion does not constitute a waiver of
the right or obligation of any party to submit any dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sections (i), (ii) and (iii) of this paragraph.

 

51

 

 

(d)

Arbitrator Qualifications and Powers. Any arbitration proceeding in which the
amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Florida or a neutral retired judge of the
state or federal judiciary of Florida, in either case with a minimum of ten
years’ experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Florida and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Florida Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

(e)

Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(f)

Class Proceedings and Consolidations. No party hereto shall be entitled to join
or consolidate disputes by or against others in any arbitration, except parties
who have executed any Loan Document, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.

(g)

Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs and
expenses of the arbitration proceeding.

(h)

Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators and
the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

 

52

 

 

(i)

Small Claims Court. Notwithstanding anything herein to the contrary, each party
retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.

Section 10.7

Right of Setoff.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, the Lender shall have the right, at any
time or from time to time upon the occurrence and during the continuance of an
Event of Default, without prior notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by applicable law, to
set off and apply against all deposits (general or special, time or demand,
provisional or final) of the Borrower at any time held or other obligations at
any time owing by the Lender to or for the credit or the account of the Borrower
against any and all Obligations held by the Lender, irrespective of whether the
Lender shall have made demand hereunder and although such Obligations may be
unmatured. the Lender agrees promptly to notify the Borrower after any such set
off and any application made by the Lender; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.

Section 10.8

Counterparts; Integration.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. This Agreement, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Lender constitute the entire
agreement among the parties hereto and thereto regarding the subject matters
hereof and thereof and supersede all prior agreements and understandings, oral
or written, regarding such subject matters.

Section 10.9

Survival.

All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid and so long as the Revolving Commitment has not expired or
terminated. The provisions of Sections 2.17, 2.18, 2.19 and 10.3 shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Revolving Commitment or the termination of this Agreement or
any provision hereof. All representations and warranties made herein, in the
certificates, reports, notices, and other documents delivered pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans.



53

 

 

Section 10.10

Severability.

Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.11

Confidentiality.

The Lender agrees to take normal and reasonable precautions to maintain the
confidentiality of any information designated in writing as confidential and
provided to it by the Borrower or any Subsidiary, except that such information
may be disclosed (i) to any Related Party of the Lender, including without
limitation accountants, legal counsel and other advisors, (ii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iii) to the extent requested by any regulatory agency or authority,
(iv) to the extent that such information becomes publicly available other than
as a result of a breach of this Section, or which becomes available to the
Lender or any Related Party of any of the foregoing on a nonconfidential basis
from a source other than the Borrower, (v) in connection with the exercise of
any remedy hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, and subject to provisions
substantially similar to this Section 10.11, to any actual or prospective
assignee or Participant, or (vi) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

Section 10.12

Interest Rate Limitation.

Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which may be treated as interest on such Loan under applicable law
(collectively, the “Charges”), shall exceed the maximum lawful rate of interest
(the “Maximum Rate”) which may be contracted for, charged, taken, received or
reserved by the Lender in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to the Lender in respect of other
Loans or periods shall be increased (but not above the Maximum Rate therefor)
until such cumulated amount, together with interest thereon at the Federal Funds
Rate to the date of repayment, shall have been received by the Lender.

 

54

 

 

Section 10.13

US PATRIOT Act Notice.

Notwithstanding anything herein to the contrary, Lender hereby notifies the
Borrower that, pursuant to the requirements of Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001 (Public Law 107–56, signed into
law October 26, 2001) and regulations promulgated thereunder (collectively, the
“Patriot Act”), Lender is required to obtain, verify and record information that
identifies the Loan Parties, including without limitation the name, address and
identification number of each Loan Party.

[Remainder of Page Intentionally Left Blank]

 

55

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, under seal in the case of the Borrower, by their respective authorized
officers as of the day and year first above written.

  FRP HOLDINGS, INC.           By:     Print Name: John D. Milton, Jr.   Title:
Vice President and Chief Financial Officer               WELLS FARGO BANK, N.A.
          By:     Print Name: Charles N. Kauffman   Title: Senior Vice President

 

56

 

 

ACKNOWLEDGMENT OF BORROWER

STATE OF GEORGIA

COUNTY OF CAMDEN

On this the ____ day of January, 2015, personally appeared John D. Milton, Jr.,
as the Vice President and Chief Financial Officer of FRP Holdings, Inc., a
Florida corporation (the “Borrower”), and before me, executed the foregoing 2015
Credit Agreement dated as of January 30, 2015, between the Borrower and Wells
Fargo Bank, N.A. on behalf of such corporation. Such person: (notary must check
applicable box)

¨ is personally known to me. ¨ produced a current Florida driver’s license as
identification. ¨ produced ______________________________________________ as
identification.

 

{Notary Seal must be affixed}     Signature of Notary       Name of Notary
Typed, Printed or Stamped)   Commission Number (if not legible on
seal):  ______________________________   My Commission Expires (if not legible
on seal):  ___________________________

 

 

57

 

 

ACKNOWLEDGMENT OF WELLS FARGO BANK, N.A.

STATE OF GEORGIA

COUNTY OF CAMDEN

On this the ___ day of January, 2015, personally appeared Charles N. Kauffman,
as the Senior Vice President of Wells Fargo Bank, N.A., a national banking
association, and before me, executed the foregoing 2015 Credit Agreement dated
as of January 30, 2015, between the Borrower and Wells Fargo Bank, N.A., on
behalf of such national banking association. Such person: (notary must check
applicable box)

¨ is/are personally known to me. ¨ produced a current Florida driver’s license
as identification. ¨ produced ______________________________________________ as
identification.

 

{Notary Seal must be affixed}     Signature of Notary       Name of Notary
Typed, Printed or Stamped)   Commission Number (if not legible on
seal):  ______________________________   My Commission Expires (if not legible
on seal):  ___________________________

 

 

 

58

 

 

SCHEDULE 4.5

ENVIRONMENTAL MATTERS

 

 

Anacostia RiverFront Phase I remediation $1,771,000

 

59

 

 

SCHEDULE 4.14

FRP Holdings, Inc.

Subsidiaries
As of January 30, 2015

 

[image_001.jpg]

 

 

60

 

 

SCHEDULE 7.4

EXISTING INVESTMENTS

September 30, 2014

National Interstate Captive Loss Fund $2,320,679.00

 

61

 

 

EXHIBIT A

REVOLVING CREDIT NOTE

$20,000,000.00 St. Mary’s, Georgia   January 30, 2015

 

FOR VALUE RECEIVED, the undersigned, FRP HOLDINGS, INC., a Florida corporation
(the “Borrower”), hereby promises to pay to Wells Fargo Bank, N.A. (the
“Lender”) or its registered assigns, at the office of Lender at One Independent
Drive, 25th Floor, Jacksonville, Florida 32202, on the Commitment Termination
Date (as defined in the 2015 Credit Agreement of even date herewith (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”)), between the Borrower and the Lender, the lesser of the
principal sum of Twenty Million and No/100 Dollars ($20,000,000.00) and the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds, at said office, at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement. In addition, should legal action or
an attorney-at-law be utilized to collect any amount due hereunder, the Borrower
further promises to pay all costs of collection, including the reasonable
attorneys’ fees of the Lender.

The Borrower promises to pay interest, on demand, on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at a rate
or rates provided in the Credit Agreement.

This Note is issued in connection with, and is entitled to the benefits of, the
Credit Agreement which, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified. THIS REVOLVING CREDIT NOTE SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF FLORIDA
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

  FRP HOLDINGS, INC.           By:     Name:     Title:        

A - 1

 

 

AFFIDAVIT OF OUT-OF-STATE DELIVERY

STATE OF GEORGIA

COUNTY OF CAMDEN

Before me this day personally appeared ______________________________ (the
“Borrower’s Agent”), _______________ [title or capacity] of FRP Holdings, Inc.
(the “Borrower”) and ___________________________ the _____________ of Wells
Fargo Bank, N.A. (the “Bank’s Agent”), a duly authorized agent of Wells Fargo
Bank, N.A., who being by me first duly sworn, depose(s) and say(s):

1.

That on the date hereof the Borrower’s Agent executed the following documents on
behalf of the Borrower (collectively, the “Documents”) in the State of Georgia:

A.

That certain Revolving Credit Note in the stated principal amount of $20,000,000
dated January 30, 2015, made payable by Borrower to Wells Fargo Bank, N.A. (the
“Lender”) and (b) that certain 2015 Credit Agreement dated January 30, 2015
between Borrower and Lender..

2.

That the Borrower’s Agent personally delivered the Documents to the Bank’s Agent
and the Bank’s Agent as agent of the Lender, accepted the Documents on the date
hereof in the State of Georgia.

FURTHER AFFIANTS SAYETH NOT.

 

 

  BORROWER’S AGENT:             [name of Borrower’s Agent]         BANK’S AGENT:
            [name of Bank’s Agent]

 

Sworn to and subscribed before me this ____ day of January, 2015, at
_______________, Georgia.



      Notary Public, State and County Aforesaid   My Commission No.:   My
Commission Expires:

 

A - 2

 

 

EXHIBIT B

RESERVED.

 

B - 1

 

 

EXHIBIT C

[FORM OF]
SUBSIDIARY GUARANTEE AGREEMENT

SUBSIDIARY GUARANTEE AGREEMENT dated as of January 30, 2015, among each of the
Subsidiaries listed on Schedule I hereto (each such subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of FRP HOLDINGS, INC., a Florida
corporation (the “Borrower”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association (the “Lender”).

Reference is made to the 2015 Credit Agreement of even date herewith (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), between the Borrower and the Lender. Capitalized terms used herein
and not defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

The Lender has agreed to make Loans to the Borrower, pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement. Each of
the Guarantors is a direct or indirect wholly-owned Subsidiary of the Borrower,
and part of a common economic enterprise, and acknowledges that it will derive
substantial benefit from the making of the Loans by the Lenders because advances
thereunder will be used for working capital, capital expenditure and other
general corporate purposes of the Guarantors and will benefit the consolidated
group. The obligation of the Lender to make Loans is conditioned on, among other
things, the execution and delivery by the Guarantors of a Subsidiary Guarantee
Agreement in the form hereof. As consideration therefor and in order to induce
the Lender to make Loans, the Guarantors are willing to execute this Subsidiary
Guarantee Agreement.

Accordingly, the parties hereto agree as follows:

Section 1.

Guarantee. Each Guarantor unconditionally guarantees, jointly with the other
Guarantors and severally, (a) the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise and (ii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Loan Parties to the Lender under the
Credit Agreement and the other Loan Documents, (b) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Loan Parties under or pursuant to the Credit Agreement and the other Loan
Documents; and (c) the due and punctual payment and performance of all
obligations of the Borrower, monetary or otherwise, under each Hedging Agreement
entered into with a counterparty that was the Lender or an Affiliate of a Lender
at the time such Hedging Agreement was entered into (all the monetary and other
obligations referred to in the preceding clauses (a) through (c) being
collectively called the “Obligations”). Each Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation.

 

C - 1

 

 

Section 2.

Obligations Not Waived. To the fullest extent permitted by applicable law, each
Guarantor waives presentment to, demand of payment from and protest to the
Borrower of any of the Obligations, and also waives notice of acceptance of its
guarantee and notice of protest for nonpayment. To the fullest extent permitted
by applicable law, the obligations of each Guarantor hereunder shall not be
affected by (a) the failure of the Lender to assert any claim or demand or to
enforce or exercise any right or remedy against the Borrower or any other
Guarantor under the provisions of the Credit Agreement, any other Loan Document
or otherwise, (b) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement, any other Loan
Document, any Guarantee or any other agreement, including with respect to any
other Guarantor under this Agreement, or (c) the failure to perfect any security
interest in, or the release of, any of the security held by or on behalf of the
Lender.

Section 3.

Guarantee of Payment. Each Guarantor further agrees that its guarantee
constitutes a guarantee of payment when due and not of collection, and waives
any right to require that any resort be had by the Lender to any of the security
held for payment of the Obligations or to any balance of any deposit account or
credit on the books of the Lender in favor of the Borrower or any other person.

Section 4.

No Discharge or Diminishment of Guarantee. The obligations of each Guarantor
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the indefeasible payment in full in cash
of the Obligations), including any claim of waiver, release, surrender,
alteration or compromise of any of the Obligations, and shall not be subject to
any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Lender to assert any claim or demand or to
enforce any remedy under the Credit Agreement, any other Loan Document or any
other agreement, by any waiver or modification of any provision of any thereof,
by any default, failure or delay, willful or otherwise, in the performance of
the Obligations, or by any other act or omission that may or might in any manner
or to the extent vary the risk of any Guarantor or that would otherwise operate
as a discharge of each Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the Obligations).

Section 5.

Defenses of Borrower Waived. To the fullest extent permitted by applicable law,
each Guarantor waives any defense based on or arising out of any defense of the
Borrower or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of the Borrower, other
than the final and indefeasible payment in full in cash of the Obligations. The
Lender may, at their election, foreclose on any security held by one or more of
them by one or more judicial or nonjudicial sales, accept an assignment of any
such security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with the Borrower or any other
guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against the Borrower or any other Guarantor or guarantor, as the case may be, or
any security.

 

C - 2

 

 

Section 6.

Agreement to Pay; Subordination. In furtherance of the foregoing and not in
limitation of any other right that the Lender has at law or in equity against
any Guarantor by virtue hereof, upon the failure of the Borrower or any other
Loan Party to pay any Obligation when and as the same shall become due, whether
at maturity, by acceleration, after notice of prepayment or otherwise, each
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Lender in cash the amount of such unpaid Obligations. Upon payment by any
Guarantor of any sums to the Lender, all rights of such Guarantor against the
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations. In addition, any indebtedness of the
Borrower now or hereafter held by any Guarantor is hereby subordinated in right
of payment to the prior payment in full in cash of the Obligations. If any
amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of the Borrower, such amount shall be held in trust for the
benefit of the Lender and shall forthwith be paid to the Lender to be credited
against the payment of the Obligations, whether matured or unmatured, in
accordance with the terms of the Loan Documents.

Section 7.

Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the Borrower’s financial condition and assets, and of all
other circumstances bearing upon the risk of nonpayment of the Obligations and
the nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that the Lender will have no duty to advise any of the
Guarantors of information known to it or any of them regarding such
circumstances or risks.

Section 8.

Representations and Warranties. Each Guarantor represents and warrants as to
itself that all representations and warranties relating to it (as a Subsidiary
of the Borrower) contained in the Credit Agreement are true and correct.

Section 9.

Termination. The guarantees made hereunder (a) shall terminate when all the
Obligations have been paid in full in cash and the Lender has no further
commitment to lend under the Credit Agreement and (b) shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender or any Guarantor upon the bankruptcy or reorganization of the
Borrower, any Guarantor or otherwise. In connection with the foregoing, the
Lender shall execute and deliver to such Guarantor or Guarantor’s designee, at
such Guarantor’s expense, any documents or instruments which such Guarantor
shall reasonably request from time to time to evidence such termination and
release.

 

C - 3

 

 

Section 10.

Binding Effect; Several Agreement; Assignments. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Guarantors that are contained in this
Agreement shall bind and inure to the benefit of each party hereto and their
respective successors and assigns. This Agreement shall become effective as to
any Guarantor when a counterpart hereof executed on behalf of such Guarantor
shall have been delivered to the Lender, and a counterpart hereof shall have
been executed on behalf of the Lender, and thereafter shall be binding upon such
Guarantor and the Lender and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, and the Lender, and their respective
successors and assigns, except that no Guarantor shall have the right to assign
its rights or obligations hereunder or any interest herein (and any such
attempted assignment shall be void). If all of the capital stock of a Guarantor
is sold, transferred or otherwise disposed of pursuant to a transaction
permitted by the Credit Agreement, such Guarantor shall be released from its
obligations under this Agreement without further action. This Agreement shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

Section 11.

Waivers; Amendment.

(a)

No failure or delay of the Lender in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights of the Lender hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Guarantor therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver and consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any
Guarantor in any case shall entitle such Guarantor to any other or further
notice in similar or other circumstances.

(b)

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Lender.

Section 12.

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF FLORIDA.

Section 13.

Notices. All communications and notices hereunder shall be in writing and given
as provided in Section 10.1 of the Credit Agreement. All communications and
notices hereunder to each Guarantor shall be given to it at its address set
forth on Schedule I attached hereto.



C - 4

 

 

Section 14.

Survival of Agreement; Severability.

(a)

All covenants, agreements representations and warranties made by the Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or the other Loan Documents shall
be considered to have been relied upon by the Lender and shall survive the
making by the Lender of the Loans regardless of any investigation made by any of
them or on their behalf, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any other fee or amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid and as long as the Revolving Commitment has not been terminated.

(b)

In the event one or more of the provisions contained in this Agreement or in any
other Loan Document should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and therein shall not in any way be affected or impaired
thereby (it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 15.

Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract (subject to Section 10), and shall become effective
as provided in Section 10. Delivery of a PDF of an executed signature page to
this Agreement by electronic transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.

Section 16.

Rules of Interpretation. The rules of interpretation specified in Section 1.4 of
the Credit Agreement shall be applicable to this Agreement.

Section 17.

Jurisdiction; Consent to Service of Process.

(a)

Each Guarantor hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Circuit Court of Duval
County, Florida, or any Florida State court or Federal court of the United
States of America sitting in Duval County, Florida, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such Duval County, Florida State court or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents against any Guarantor or its properties in
the courts of any jurisdiction.

(b)

Each Guarantor hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or the other Loan Documents in the Circuit
Court of Duval County, Florida or any other appropriate Florida State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

C - 5

 

 

Section 18.

Arbitration.

(a)

Arbitration. The parties hereto agree, upon demand by any party, to submit to
binding arbitration all claims, disputes and controversies between or among them
(and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

(b)

Governing Rules. Any arbitration proceeding will (i) proceed in a location in
Florida selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

(c)

No Waiver of Provisional Remedies, Self-Help and Foreclosure. The arbitration
requirement does not limit the right of any party to (i) foreclose against real
or personal property collateral; (ii) exercise self-help remedies relating to
collateral or proceeds of collateral such as setoff or repossession; or (iii)
obtain provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding. This exclusion does not constitute a waiver of
the right or obligation of any party to submit any dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sections (i), (ii) and (iii) of this paragraph.

 

C - 6

 

 

(d)

Arbitrator Qualifications and Powers. Any arbitration proceeding in which the
amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Florida or a neutral retired judge of the
state or federal judiciary of Florida, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Florida and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Florida Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

(e)

Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

(f)

Class Proceedings and Consolidations. No party hereto shall be entitled to join
or consolidate disputes by or against others in any arbitration, except parties
who have executed any Loan Document, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.

(g)

Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs and
expenses of the arbitration proceeding.

(h)

Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators and
the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

 

C - 7

 

 

Section 19.

Additional Guarantors. Pursuant to Section 5.10 of the Credit Agreement, certain
Subsidiaries that were not in existence on the date of the Credit Agreement are
required to enter into this Agreement as a Guarantor. Upon execution and
delivery after the date hereof by the Lender and such Subsidiary of an
instrument in the form of Annex I, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

Section 20.

Right of Setoff. If an Event of Default shall have occurred and be continuing,
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Lender to or for the credit or the
account of any Guarantor against any or all the obligations of such Guarantor
now or hereafter existing under this Agreement and the other Loan Documents held
by such Lender, irrespective of whether or not such Person shall have made any
demand under this Agreement or any other Loan Document and although such
obligations may be unmatured. The rights of each Lender under this Section 20
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

  EACH OF THE SUBSIDIARIES
LISTED ON SCHEDULE I HERETO           By:         Name:       Title:            
WELLS FARGO BANK, N.A.           By:         Name:       Title:  

 

 

C - 8

 

 

SCHEDULE I TO THE
SUBSIDIARY GUARANTEE AGREEMENT

Guarantor(s)   Address       Florida Rock Properties, Inc.   200 W. Forsyth
Street, 7th Floor     Jacksonville, FL  32202       FRP Development Corp.   200
W. Forsyth Street, 7th Floor     Jacksonville, FL  32202       FRP Maryland,
Inc.   200 W. Forsyth Street, 7th Floor     Jacksonville, FL  32202

 

 

 

C - 9

 

 

ANNEX I TO THE
SUBSIDIARY GUARANTEE AGREEMENT

SUPPLEMENT NO. [____] dated as of [_________________], to the Subsidiary
Guarantee Agreement (the “Guarantee Agreement”) dated as of January 30, 2015
among each of the subsidiaries listed on Schedule I thereto (each such
Subsidiary individually, a “Guarantor” and collectively, the “Guarantors”) of
FRP HOLDINGS, INC., a Florida corporation (the “Borrower”), and WELLS FARGO
BANK, N.A., a national banking association (the “Lender”).

1.

Reference is made to the 2015 Credit Agreement dated as of January 30, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), between the Borrower and the Lender. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

2.

The Guarantors have entered into the Guarantee Agreement in order to induce the
Lenders to make Loans. Pursuant to Section 5.10 of the Credit Agreement, certain
Subsidiaries that were not in existence on the date of the Credit Agreement are
required to enter into the Guarantee Agreement as a Guarantor. Section 19 of the
Guarantee Agreement provides that additional Subsidiaries of the Borrower may
become Guarantors under the Guarantee Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary of the
Borrower (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guarantee Agreement in order to induce the Lenders to make additional Loans and
as consideration for Loans previously made.

Accordingly, the Lender and the New Guarantor agree as follows:

Section 1.

In accordance with Section 19 of the Guarantee Agreement, the New Guarantor by
its signature below becomes a Guarantor under the Guarantee Agreement with the
same force and effect as if originally named therein as a Guarantor and the New
Guarantor hereby (a) agrees to all the terms and provisions of the Guarantee
Agreement applicable to it as Guarantor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Guarantor
thereunder are true and correct on and as of the date hereof. Each reference to
a Guarantor in the Guarantee Agreement shall be deemed to include the New
Guarantor. The Guarantee Agreement is hereby incorporated herein by reference.

Section 2.

The New Guarantor represents and warrants to the Lender that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.

Section 3.

This Supplement may be executed in counterparts each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Lender shall have
received counterparts of this Supplement that, when taken together, bear the
signatures of the New Guarantor and the Lender. Delivery of a PDF version of an
executed signature page to this Supplement by electronic transmission shall be
as effective as delivery of a manually signed counterpart of this Supplement.

 

C - 10

 

 

Section 4.

Except as expressly supplemented hereby, the Guarantee Agreement shall remain in
full force and effect.

Section 5.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF FLORIDA.

Section 6.

In case any one or more of the provisions contained in this Supplement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in the
Guarantee Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 7.

All communications and notices hereunder shall be in writing and given as
provided in Section 13 of the Guarantee Agreement. All communications and
notices hereunder to the New Guarantor shall be given to it at the address set
forth under its signature below, with a copy to the Borrower.

Section 8.

The New Guarantor agrees to reimburse the Lender for its out-of-pocket expenses
in connection with this Supplement, including the fees, disbursements and other
charges of counsel for the Lender.

IN WITNESS WHEREOF, the New Guarantor and the Lender have duly executed this
Supplement to the Guarantee Agreement as of the day and year first above
written.

  [Name of New Guarantor]           By:     Name:     Title:     Address:      
        WELLS FARGO BANK, N.A.           By:     Name:     Title:        

C - 11

 

 

EXHIBIT D

[FORM OF]
INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT

INDEMNITY, SUBROGATION AND CONTRIBUTION AGREEMENT dated as of January 30, 2015,
among FRP HOLDINGS, INC., a Florida corporation (the “Borrower”), each
Subsidiary listed on Schedule I hereto (the “Guarantors”), and WELLS FARGO BANK,
N.A., a national banking association (the “Lender”).

Reference is made to (a) the 2015 Credit Agreement dated as of January 30, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower and the Lender and (b) the Subsidiary Guarantee
Agreement dated as of January 30, 2015, among the Guarantors and the Lender (as
amended, supplemented or otherwise modified from time to time, the “Guarantee
Agreement”). Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Lender has agreed to make Loans to the Borrower, pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement. The
Guarantors have guaranteed such Loans and the other Obligations (as defined in
the Guarantee Agreement) of the Borrower under the Credit Agreement pursuant to
the Guarantee Agreement. The obligation of the Lenders to make Loans is
conditioned on, among other things, the execution and delivery by the Borrower
and the Guarantors of an agreement in the form hereof.

Accordingly, the Borrower, each Guarantor and the Lender agree as follows:

Section 1.

Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 3), the Borrower agrees that (a) in the event a payment shall be made by
any Guarantor under the Guarantee Agreement, the Borrower shall indemnify such
Guarantor for the full amount of such payment and such Guarantor shall be
subrogated to the rights of the person to whom such payment shall have been made
to the extent of such payment.

Section 2.

Contribution and Subrogation. Each Guarantor (a “Contributing Guarantor”) agrees
(subject to Section 3) that, in the event a payment shall be made by any other
Guarantor under the Guarantee Agreement and such other Guarantor (the “Claiming
Guarantor”) shall not have been fully indemnified by the Borrower as provided in
Section 1, the Contributing Guarantor shall indemnify the Claiming Guarantor in
an amount equal to the amount of such payment in each case multiplied by a
fraction of which the numerator shall be the net worth of the Contributing
Guarantor on the date hereof and the denominator shall be the aggregate net
worth of all the Guarantors on the date hereof (or, in the case of any Guarantor
becoming a party hereto pursuant to Section 12, the date of the Supplement
hereto executed and delivered by such Guarantor). Any Contributing Guarantor
making any payment to a Claiming Guarantor pursuant to this Section 2 shall be
subrogated to the rights of such Claiming Guarantor under Section 1 to the
extent of such payment.

 

D - 1

 

 

Section 3.

Subordination. Notwithstanding any provision of this Agreement to the contrary,
all rights of the Guarantors under Sections 1 and 2 and all other rights of
indemnity, contribution or subrogation under applicable law or otherwise shall
be fully subordinated to the indefeasible payment in full in cash of the
Obligations. No failure on the part of the Borrower or any Guarantor to make the
payments required under applicable law or otherwise shall in any respect limit
the obligations and liabilities of any Guarantor with respect to its obligations
hereunder, and each Guarantor shall remain liable for the full amount of the
obligations of such Guarantor hereunder.

Section 4.

Termination. This Agreement shall survive and be in full force and effect so
long as any Obligation is outstanding and has not been indefeasibly paid in full
in cash, and so long as any of the Revolving Commitment under the Credit
Agreement has not been terminated, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any Obligation is rescinded or must otherwise be restored by any Lender or any
Guarantor upon the bankruptcy or reorganization of the Borrower, any Guarantor
or otherwise.

Section 5.

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF FLORIDA.

Section 6.

No Waiver; Amendment.

(a)

No failure on the part of the Lender or any Guarantor to exercise, and no delay
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
remedy by the Lender or any Guarantor preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. None of the Lender and the Guarantors shall be deemed to have waived any
rights hereunder unless such waiver shall be in writing and signed by such
parties.

(b)

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Borrower, the Guarantors and the Lender.

Section 7.

Notices. All communications and notices hereunder shall be in writing and given
as provided in the Guarantee Agreement and addressed as specified therein.

Section 8.

Binding Agreement; Assignments. Whenever in this Agreement any of the parties
hereto is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all covenants, promises and agreements by or on
behalf of the parties that are contained in this Agreement shall bind and inure
to the benefit of their respective successors and assigns. Neither the Borrower
nor any Guarantor may assign or transfer any of its rights or obligations
hereunder (and any such attempted assignment or transfer shall be void) without
the prior written consent of the Lender. Notwithstanding the foregoing, at the
time any Guarantor is released from its obligations under the Guarantee
Agreement in accordance with such Guarantee Agreement and the Credit Agreement,
such Guarantor will cease to have any rights or obligations under this
Agreement.

 

D - 2

 

 

Section 9.

Survival of Agreement; Severability.

(a)

All covenants and agreements made by the Borrower and each Guarantor herein and
in the certificates or other instruments prepared or delivered in connection
with this Agreement or the other Loan Documents shall be considered to have been
relied upon by the Lender and each Guarantor and shall survive the making by the
Lender of the Loans, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loans or any other fee or amount
payable under the Credit Agreement or this Agreement or under any of the other
Loan Documents is outstanding and unpaid and as long as the Revolving Commitment
has not been terminated.

(b)

In case one or more of the provisions contained in this Agreement should be held
invalid, illegal or unenforceable in any respect, no party hereto shall be
required to comply with such provision for so long as such provision is held to
be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 10.

Counterparts. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts) each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement shall be effective with respect to any Guarantor when a
counterpart bearing the signature of such Guarantor shall have been delivered to
the Lender. Delivery of a PDF copy of an executed signature page to this
Agreement by electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Agreement.

Section 11.

Rules of Interpretation. The rules of interpretation specified in Section 1.4 of
the Credit Agreement shall be applicable to this Agreement.

Section 12.

Additional Guarantors. Pursuant to Section 5.10 of the Credit Agreement, certain
Subsidiaries of the Borrower that were not in existence on the date of the
Credit Agreement are required to enter into the Guarantee Agreement as
Guarantor. Upon the execution and delivery, after the date hereof, by the Lender
and such Subsidiary of an instrument in the form of Annex I hereto, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor hereunder. The execution and delivery of any
instrument adding an additional Guarantor as a party to this Agreement shall not
require the consent of any Guarantor hereunder. The rights and obligations of
each Guarantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Guarantor as a party to this Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the date first appearing above.

 

D - 3

 

 

 

  FRP HOLDINGS, INC.       By:     Name:     Title:           EACH OF THE
SUBSIDIARIES
LISTED ON SCHEDULE I HERETO,
as a Guarantor       By:     Name:     Title:           WELLS FARGO BANK, N.A.  
    By:     Name:     Title:  

 

D - 4

 

 

SCHEDULE I

TO THE INDEMNITY, SUBROGATION
AND CONTRIBUTION AGREEMENT

Guarantors

Name   Address       Florida Rock Properties, Inc.   200 W. Forsyth Street, 7th
Floor     Jacksonville, FL  32202       FRP Development Corp.   200 W. Forsyth
Street, 7th Floor     Jacksonville, FL  32202       FRP Maryland, Inc.   200 W.
Forsyth Street, 7th Floor     Jacksonville, FL  32202

 

 

D - 5

 

 

ANNEX I

TO INDEMNITY, SUBROGATION AND
CONTRIBUTION AGREEMENT

SUPPLEMENT NO. [____] dated as of [__________________], to the Indemnity,
Subrogation and Contribution Agreement dated as of January 30, 2015 (as the same
may be amended, supplemented or otherwise modified from time to time, the
“Indemnity, Subrogation and Contribution Agreement”) among FRP HOLDINGS, INC., a
Florida corporation (the “Borrower”), each Subsidiary listed on Schedule I
thereto (the “Guarantors”) and WELLS FARGO BANK, N.A. (the “Lender”).

1.

Reference is made to (a) the 2015 Credit Agreement dated as of January 30, 2015
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), between the Borrower and the Lender, and (b) the Subsidiary
Guarantee Agreement dated as of January 30, 2015, among the Guarantors and the
Lender (as amended, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”).

2.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Indemnity, Subrogation and Contribution
Agreement and the Credit Agreement.

3.

The Borrower and the Guarantors have entered into the Indemnity, Subrogation and
Contribution Agreement in order to induce the Lender to make Loans. Pursuant to
Section 5.10 of the Credit Agreement, certain Subsidiaries that were not in
existence on the date of the Credit Agreement are required to enter into the
Guarantee Agreement as a Guarantor. Section 12 of the Indemnity, Subrogation and
Contribution Agreement provides that additional Subsidiaries may become
Guarantors under the Indemnity, Subrogation and Contribution Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned Subsidiary (the “New Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Indemnity, Subrogation and Contribution Agreement in order to induce
the Lenders to make additional Loans and as consideration for Loans previously
made.

Accordingly, the Lender and the New Guarantor agree as follows:

Section 1.

In accordance with Section 12 of the Indemnity, Subrogation and Contribution
Agreement, the New Guarantor by its signature below becomes a Guarantor under
the Indemnity, Subrogation and Contribution Agreement with the same force and
effect as if originally named therein as a Guarantor and the New Guarantor
hereby agrees to all the terms and provisions of the Indemnity, Subrogation and
Contribution Agreement applicable to it as Guarantor thereunder. Each reference
to a Guarantor in the Indemnity, Subrogation and Contribution Agreement shall be
deemed to include the New Guarantor. The Indemnity, Subrogation and Contribution
Agreement is hereby incorporated herein by reference.

Section 2.

The New Guarantor represents and warrants to the Lender that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.

 

D - 6

 

 

Section 3.

This Supplement may be executed in counterparts (and by different parties hereto
on different counterparts) each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Supplement
shall become effective when the Lender shall have received counterparts of this
Supplement that, when taken together, bear the signature of the New Guarantor
and the Lender. Delivery of a PDF copy of an executed signature page to this
Supplement by electronic transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

Section 4.

Except as expressly supplemented hereby, the Indemnity, Subrogation and
Contribution Agreement shall remain in full force and effect.

Section 5.

THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF FLORIDA.

Section 6.

In case any one or more of the provisions contained in this Supplement should be
held invalid, illegal or unenforceable in any respect, neither party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
Indemnity, Subrogation and Contribution Agreement shall not in any way be
affected or impaired. The parties hereto shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 7.

All communications and notices hereunder shall be in writing and given as
provided in Section 7 of the Indemnity, Subrogation and Contribution Agreement.
All communications and notices hereunder to the New Guarantor shall be given to
it at the address set forth under its signature.

Section 8.

The New Guarantor agrees to reimburse the Lender for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, other charges and disbursements of counsel for the Lender.

 

D - 7

 

 

IN WITNESS WHEREOF, the New Guarantor and the Lender have duly executed this
Supplement to the Indemnity, Subrogation and Contribution Agreement as of the
day and year first above written.

  [Name of New Guarantor]           By:     Name:     Title:     Address:      
          WELLS FARGO BANK, N.A.           By:     Name:     Title:  

 

D - 8

 

 

SCHEDULE I

TO SUPPLEMENT NO. ____ TO THE INDEMNITY,
SUBROGATION AND CONTRIBUTION AGREEMENT

Guarantors

Name Address

 

D - 9

 

 

EXHIBIT 2.3

NOTICE OF REVOLVING BORROWING

[Date]

Wells Fargo Bank, N.A.

One Independent Drive, 25th Floor

Jacksonville, Florida 32202

Dear Sirs:

Reference is made to the 2015 Credit Agreement dated as of January 30, 2015 (as
amended and in effect on the date hereof, the “Credit Agreement”), between the
undersigned, as Borrower, and Wells Fargo Bank, N.A., as Lender. Terms defined
in the Credit Agreement are used herein with the same meanings. This notice
constitutes a Notice of Revolving Borrowing, and the Borrower hereby requests a
Revolving Loan Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Borrowing
requested hereby:

        (A) Aggregate principal amount of Revolving Loan Borrowing2:
                                (B) Date of Revolving Loan Borrowing (which is a
New York Business Day):               (C) Interest Rate basis3:
                                                                                
      (D) Interest Period4:                 (E) Location and number of
Borrower’s account to which proceeds of Revolving     Borrowing are to be
disbursed:                  

____________

2Not less than $100,000.00 and an integral multiple of $50,000.00.

3Eurodollar Borrowing or Daily One Month LIBOR Borrowing

4Which must comply with the definition of “Interest Period” and end not later
than the Commitment Termination Date.

 

Exhibit 2.3 - 1

 

 

The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 3.2 of the Credit Agreement are
satisfied.

  Very truly yours,       FRP HOLDINGS, INC.       By:     Name:     Title:    
   

Exhibit 2.3 - 2

 

 

EXHIBIT 2.7

NOTICE OF CONTINUATION/CONVERSION

[Date]

Wells Fargo Bank, N.A.

One Independent Drive, 25th Floor

Jacksonville, Florida 32202

Dear Sirs:

Reference is made to the 2015 Credit Agreement dated as of January 30, 2015 (as
amended and in effect on the date hereof, the “Credit Agreement”), between the
undersigned, as Borrower, and Wells Fargo Bank, N.A., as Lender. Terms defined
in the Credit Agreement are used herein with the same meanings. This notice
constitutes a Notice of Revolving Borrowing, and the Borrower hereby requests a
Revolving Loan Borrowing under the Credit Agreement, and in that connection the
Borrower specifies the following information with respect to the Revolving Loan
Borrowing requested hereby:

  (A) Revolving Loan Borrowing to which this request applies:
                                              (B) Principal amount of Revolving
Loan Borrowing to be       converted/continued:                 (C) Effective
date of election (which is a New York Business Day):             (D) Interest
rate basis:                 (E) Interest Period:    

 

  Very truly yours,       FRP HOLDINGS, INC.           By:     Name:     Title:
       

Exhibit 2.7 - 1

 

 

EXHIBIT 3.1(b)(iv)

FORM OF SECRETARY’S CERTIFICATE

Reference is made to the 2015 Credit Agreement dated as of January 30, 2015 (as
amended and in effect on the date hereof, the “Credit Agreement”), between the
undersigned, as Borrower, and Wells Fargo Bank, N.A., as Lender. Terms defined
in the Credit Agreement are used herein with the same meanings. This Certificate
is being delivered pursuant to Section 3.1(b)(iv) of the Credit Agreement.

I, [______________________], Secretary of the Borrower, DO HEREBY CERTIFY that:

(a)

annexed hereto as Exhibit A is a true and correct copy of the articles of
incorporation of the Borrower, which have not been amended, modified,
supplemented or restated except as set forth in Exhibit A and remain in full
force and effect as of the date hereof;

(b)

no proceeding have been instituted or are pending or contemplated with respect
to the dissolution, liquidation or sale of all or substantially all the assets
of the Borrower or threatening its existence or the forfeiture or any of its
corporate rights;

(c)

annexed hereto as Exhibit B is a true and correct copy of the Bylaws of the
Borrower as in effect on the date of the attached Resolutions and at all times
thereafter through the date hereof;

(d)

annexed hereto as Exhibit C is a true and correct copy of certain resolutions
duly adopted by the Board of Directors of the Borrower at a meeting of said
Board of Directors duly called and held on ___________________, 2015, which
resolutions are the only resolutions adopted by the Board of Directors of the
Borrower or any committee thereof relating to the Credit Agreement and the other
Loan Documents to which the Borrower is a party and the transactions
contemplated therein and have not been revoked, amended, supplemented or
modified and are in full force and effect on the date hereof; and

(e)

each of the persons named below is a duly elected and qualified officer of the
Borrower holding the respective office set forth opposite his or her name and
the signature set forth opposite each such person’s name is his or her genuine
signature:

Name Title Specimen Signature

[Include all officers who are

signing the Credit Agreement

or any other Loan Documents.]

   

 

 

Exhibit (b)(iv) - 1

 

 

IN WITNESS WHEREOF, I have hereunto signed my name this ___ day of ____________,
2015.

_________________________________, Secretary

I, [_______________________], [____________________________] of the Borrower, do
hereby certify that [______________________] has been duly elected, is duly
qualified and is currently serving as the [Assistant] Secretary of the Borrower,
that the signature set forth above is [his/her] genuine signature and that
[he/she] has held such office at all times since [_________________].

IN WITNESS WHEREOF, I have hereunto signed my name this ___ day of ___________,
2015.

        Title:        

Exhibit (b)(iv) - 2

 

 

EXHIBIT 3.1(b)(vii)

FORM OF OFFICER’S CERTIFICATE

Reference is made to the 2015 Credit Agreement dated as of January 30, 2015 (as
amended and in effect on the date hereof, the “Credit Agreement”), between the
undersigned, as Borrower, and Wells Fargo Bank, N.A., as Lender. Terms defined
in the Credit Agreement are used herein with the same meanings. This Certificate
is being delivered pursuant to Section 3.1(b)(vii) of the Credit Agreement.

I, [________________________], [_________________] of the Borrower, DO HEREBY
CERTIFY that:

(a)

the representations and warranties of the Borrower set forth in the Credit
Agreement are true and correct on and as of the date hereof; and

(b)

no Default or Event of Default has occurred and is continuing at the date
hereof; and

(c)

since [the date], which is the date of the most recent financial statements
described in section 5.1(a) of the Credit Agreement, there has been no change
which has had or could reasonably be expected to have a material adverse effect;
and

(d)

no consents, approvals, authorizations, registrations or filings are required to
be made or obtained by or on behalf of the Borrower or any of the Guarantors in
connection with the Loans.

IN WITNESS WHEREOF, I have hereunto signed my name this ___ day of January,
2015.

  By:     Name:     Title:        

Exhibit (b)(vii) - 1

 

 

EXHIBIT 3.1(c)

Issued and Outstanding Letters of Credit

[image_002.jpg]

 

 

 

Exhibit (c) - 1

 

 

EXHIBIT 7.1(j)

Unencumbered Commercial Properties

 

The following assets identified as the “Mining Royalty Land” in Borrower’s
public filings:

Alachua, Florida
Clayton, Georgia
Fayette, Georgia
Lake, Florida (two properties)
Lee, Florida
Monroe, Georgia
Muscogee, Georgia
Prince William, Virginia
Putnam, Florida (two properties)
Spalding, Georgia
Marion, Florida
Investment Property
Brooksville Joint Venture

 

Exhibit (j) - 1

 

 

Annex I

Captive Investment Policy Statement

The primary criteria for investments shall be safety of principal and liquidity.
Return on investment shall not take precedence over safety of principal.

1. Investments may be either in fixed or floating rate instruments denominated
in U. S. dollars.

2. Investments can include U.S. Treasury Securities, U.S Government Agency
securities, U.S. Agency mortgage-backed securities and collateralized mortgage
obligations and U.S. Corporate Bonds. Investments in certificates of deposit and
time deposits in U.S. banks may also be made.

3. Investments will be made in various issuers to ensure proper diversification.

4. The fixed income portfolio shall be laddered to meet the cash flow needs of
the program. Generally ten to twenty percent of the portfolio will be invested
in securities having maturities of two years or less from the date of purchase.
For this purpose, floating rate certificates of deposit and notes, irrespective
of final maturity, are deemed to be mature on the next coupon-reset date. The
portfolio will generally invest in securities that mature in ten years or less
from the date of purchase.

5. In order for the securities of an issuer to qualify for investment of assets,
they must have either a Moody’s, S&P or Fitch rating of “A-” or better or such
issues must be unconditionally guaranteed by a company or entity with a Moody’s,
S&P or Fitch rating of “A-” or better or, in the event of an issue not being
subject to such a guarantee or rating, the equivalent as determined by the
investment manager.

National Interstate Insurance retains the final right of approval for all
investment transactions



Annex 1 - Page 1



